








EXHIBIT 10.1 - 2014 XSUNX, INC. STOCK OPTION AND AWARD PLAN

























2014

XSUNX, INC.

STOCK OPTION AND AWARD PLAN














SECTION 1: GENERAL PURPOSE OF PLAN




The name of this plan is the 2014 XSUNX, INC. STOCK OPTION AND AWARD PLAN (the
"Plan"). The purpose of the Plan is to enable XSUNX, INC., a Colorado
corporation (the "Company"), and any Parent or any Subsidiary to obtain and
retain the services of the types of Employees, Consultants and Directors who
will contribute to the Company's long range success and to provide incentives
which are linked directly to increases in share value which will inure to the
benefit of all stockholders of the Company.




SECTION 2: DEFINITIONS




For purposes of the Plan, the following terms shall be defined as set forth
below:




"Administrator" shall have the meaning as set forth in Section 3, hereof.




"Board" means the Board of Directors of the Company.




"Cause" means (i) failure by an Eligible Person to substantially perform his or
her duties and obligations to the Company (other than any such failure resulting
from his or her incapacity due to physical or mental illness); (ii) engaging in
misconduct or a fiduciary breach which is or potentially is materially injurious
to the Company or its stockholders; (iii) commission of a felony; (iv) the
commission of a crime against the Company which is or potentially is materially
injurious to the Company; or (v) as otherwise provided in the Stock Option
Agreement or Stock Purchase Agreement. For purposes of this Plan, the existence
of Cause shall be determined by the Administrator in its sole discretion.




"Change in Control" shall mean:




The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power (which voting power shall be calculated by assuming the
conversion of all equity securities convertible (immediately or at some future
time) into shares entitled to vote, but not assuming the exercise of any warrant
or right to subscribe to or purchase those shares) of the continuing or
Surviving Entity's securities outstanding immediately after such merger,
consolidation or other reorganization is owned, directly or indirectly, by
persons who were not stockholders of the Company immediately prior to such
merger, consolidation or other reorganization; provided, however, that in making
the determination of ownership by the stockholders of the Company, immediately
after the reorganization, equity securities which persons own immediately before
the reorganization as stockholders of another party to the transaction shall be
disregarded; or




The sale, transfer or other disposition of all or substantially all of the
Company's assets.




A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company's incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company's securities immediately before such transaction.














1













"Code" means the Internal Revenue Code of 1986, as amended from time to time.




"Committee" means a committee of the Board designated by the Board to administer
the Plan.




"Company" means XSUNX, INC., a corporation organized under the laws of the State
of Colorado (or any successor corporation).




"Consultant" means a consultant or advisor who is a natural person or a legal
entity and who provides bona fide services to the Company, a Parent or a
Subsidiary; provided such services are not in connection with the offer or sale
of securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company's securities.




"Date of Grant" means the date on which the Administrator adopts a resolution
expressly granting a Right to a Participant or, if a different date is set forth
in such resolution as the Date of Grant, then such date as is set forth in such
resolution.




"Director" means a member of the Board.




"Disability" means that the Optionee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment; provided, however, for purposes of determining the term of an ISO
pursuant to Section 6.6 hereof, the term Disability shall have the meaning
ascribed to it under Code Section 22(e)(3). The determination of whether an
individual has a Disability shall be determined under procedures established by
the Plan Administrator.




"Eligible Person" means an Employee, Consultant or Director of the Company, any
Parent or any Subsidiary.




"Employee" shall mean any individual who is a common-law employee (including
officers) of the Company, a Parent or a Subsidiary.




"Exercise Price" shall have the meaning set forth in Section 6.3 hereof.




"Exchange Act" means the Securities Exchange Act of 1934, as amended.




"Fair Market Value" shall mean the fair market value of a Share, determined as
follows: (i) if the Stock is listed on any established stock exchange or a
national market system, including without limitation, the NASDAQ National
Market, the Fair Market Value of a share of Stock shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on such system or exchange (or the exchange with the greatest volume of trading
in the Stock) on the last market trading day prior to the day of determination,
as reported in the Wall Street Journal or such other source as the Administrator
deems reliable; (ii) if the Stock is quoted on the NASDAQ System (but not on the
NASDAQ National Market) or any similar system whereby the stock is regularly
quoted by a recognized securities dealer but closing sale prices are not
reported, the Fair Market Value of a share of Stock shall be the mean between
the bid and asked prices for the Stock on the last market trading day prior to
the day of determination, as reported in the Wall Street Journal or such other
source as the Administrator deems reliable; or (iii) in the absence of an
established market for the Stock, the Fair Market Value shall be determined in
good faith by the Administrator and such determination shall be conclusive and
binding on all persons.





2













"First Refusal Right" shall have the meaning set forth in Section 8.7 hereof.




"ISO" means a Stock Option intended to qualify as an "incentive stock option" as
that term is defined in Section 422(b) of the Code.




"Non-Employee Director" means a member of the Board who is not an Employee of
the Company, a Parent or Subsidiary, who satisfies the requirements of such term
as defined in Rule 16b-3(b)(3)(i) promulgated by the Securities and Exchange
Commission.




"Non-Qualified Stock Option" means a Stock Option not described in Section
422(b) of the Code.




"Offeree" means a Participant who is granted a Purchase Right pursuant to the
Plan.




"Optionee" means a Participant who is granted a Stock Option pursuant to the
Plan.




"Outside Director" means a member of the Board who is not an Employee of the
Company, a Parent or Subsidiary, who satisfies the requirements of such term as
defined in Treasury Regulations (26 Code of Federal Regulation Section
1.162-27(e)(3)).




"Parent" means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company, if each of the corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.




"Participant" means any Eligible Person selected by the Administrator, pursuant
to the Administrator's authority in Section 3, to receive grants of Rights.




"Plan" means this 2014 XSUNX, INC. STOCK OPTION AND AWARD PLAN, as the same may
be amended or supplemented from time to time.




"Purchase Price" shall have the meaning set forth in Section 7.3.




"Purchase Right" means the right to purchase Stock granted pursuant to Section
7.




"Rights" means Stock Options and Purchase Rights.




"Repurchase Right" shall have the meaning set forth in Section 8.8 of the Plan.




"Service" shall mean service as an Employee, Director or Consultant.




"Stock" means Common Stock of the Company.




"Stock Option" or "Option" means an option to purchase shares of Stock granted
pursuant to Section 6.




"Stock Option Agreement" shall have the meaning set forth in Section 6.1.




"Stock Purchase Agreement" shall have the meaning set forth in Section 7.1.





3













“Subsidiary" means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company, if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.




"Surviving Entity" means the Company if immediately following any merger,
consolidation or similar transaction, the holders of outstanding voting
securities of the Company immediately prior to the merger or consolidation own
equity securities possessing more than 50% of the voting power of the
corporation existing following the merger, consolidation or similar transaction.
In all other cases, the other entity to the transaction and not the Company
shall be the Surviving Entity. In making the determination of ownership by the
stockholders of an entity immediately after the merger, consolidation or similar
transaction, equity securities which the stockholders owned immediately before
the merger, consolidation or similar transaction as stockholders of another
party to the transaction shall be disregarded. Further, outstanding voting
securities of an entity shall be calculated by assuming the conversion of all
equity securities convertible (immediately or at some future time) into shares
entitled to vote.




"Ten Percent Stockholder" means a person who on the Date of Grant owns, either
directly or through attribution as provided in Section 424 of the Code, Stock
constituting more than 10% of the total combined voting power of all classes of
stock of his or her employer corporation or of any Parent or Subsidiary.




SECTION 3: ADMINISTRATION




3.1 Administrator. The Plan shall be administered by either (i) the Board, or
(ii) a Committee appointed by the Board (the group that administers the Plan is
referred to as the "Administrator").




3.2 Powers in General. The Administrator shall have the power and authority to
grant to Eligible Persons, pursuant to the terms of the Plan, (i) Stock Options,
(ii) Purchase Rights, (iii) Shares, or (iv) any combination of the foregoing.




3.3 Specific Powers. In particular, the Administrator shall have the authority:
(i) to construe and interpret the Plan and apply its provisions; (ii) to
promulgate, amend and rescind rules and regulations relating to the
administration of the Plan; (iii) to authorize any person to execute, on behalf
of the Company, any instrument required to carry out the purposes of the Plan;
(iv) to determine when Rights are to be granted under the Plan; (v) from time to
time to select, subject to the limitations set forth in this Plan, those
Eligible Persons to whom Rights shall be granted; (vi) to determine the number
of shares of Stock to be made subject to each Right; (vii) to determine whether
each Stock Option is to be an ISO or a Non-Qualified Stock Option; (viii) to
prescribe the terms and conditions of each Stock Option and Purchase Right,
including, without limitation, the Purchase Price and medium of payment, vesting
provisions and repurchase provisions, and to specify the provisions of the Stock
Option Agreement or Stock Purchase Agreement relating to such grant or sale;
(ix) to amend any outstanding Rights for the purpose of modifying the time or
manner of vesting, the Purchase Price or Exercise Price, as the case may be,
subject to applicable legal restrictions and to the consent of the other party
to such agreement; (x) to determine the duration and purpose of leaves of
absences which may be granted to a Participant without constituting termination
of their employment for purposes of the Plan; (xi) to make decisions with
respect to outstanding Stock Options that may become necessary upon a





4













change in corporate control or an event that triggers anti-dilution adjustments;
and (xii) to make any and all other determinations which it determines to be
necessary or advisable for administration of the Plan.




3.4 Decisions Final. All decisions made by the Administrator pursuant to the
provisions of the Plan shall be final and binding on the Company and the
Participants.




3.5 The Committee. The Board may, in its sole and absolute discretion, from time
to time, and at any period of time during which the Company's Stock is
registered pursuant to Section 12 of the Exchange Act, delegate any or all of
its duties and authority with respect to the Plan to the Committee whose members
are to be appointed by and to serve at the pleasure of the Board. From time to
time, the Board may increase or decrease the size of the Committee, add
additional members to, remove members (with or without cause) from, appoint new
members in substitution therefor, and fill vacancies, however caused, in the
Committee. The Committee shall act pursuant to a vote of the majority of its
members or, in the case of a committee comprised of only two members, the
unanimous consent of its members, whether present or not, or by the unanimous
written consent of the majority of its members and minutes shall be kept of all
of its meetings and copies thereof shall be provided to the Board. Subject to
the limitations prescribed by the Plan and the Board, the Committee may
establish and follow such rules and regulations for the conduct of its business
as it may determine to be advisable. During any period of time during which the
Company's Stock is registered pursuant to Section 12 of the Exchange Act, all
members of the Committee shall be Non-Employee Directors and Outside Directors.




3.6 Indemnification. In addition to such other rights of indemnification as they
may have as Directors or members of the Committee, and to the extent allowed by
applicable law, the Administrator and each of the Administrator's consultants
shall be indemnified by the Company against the reasonable expenses, including
attorney's fees, actually incurred in connection with any action, suit or
proceeding or in connection with any appeal therein, to which the Administrator
or any of its consultants may be party by reason of any action taken or failure
to act under or in connection with the Plan or any option granted under the
Plan, and against all amounts paid by the Administrator or any of its
consultants in settlement thereof (provided that the settlement has been
approved by the Company, which approval shall not be unreasonably withheld) or
paid by the Administrator or any of its consultants in satisfaction of a
judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
Administrator or any of its consultants did not act in good faith and in a
manner which such person reasonably believed to be in the best interests of the
Company, or was grossly negligent, and in the case of a criminal proceeding, had
no reason to believe that the conduct complained of was unlawful; provided,
however, that within 60 days after institution of any such action, suit or
proceeding, such Administrator or any of its consultants shall, in writing,
offer the Company the opportunity at its own expense to handle and defend such
action, suit or proceeding.




SECTION 4: STOCK SUBJECT TO THE PLAN




4.1 Stock Subject to the Plan. Subject to adjustment as provided in Section 9,
Fifty Million (50,000,000) shares of Common Stock shall be reserved and
available for issuance under the Plan. Stock reserved hereunder may consist, in
whole or in part, of authorized and unissued shares or treasury shares.





5













4.2 Basic Limitation. The number of shares that are subject to Rights under the
Plan shall not exceed the number of shares that then remain available for
issuance under the Plan. The Company, during the term of the Plan, shall at all
times reserve and keep available a sufficient number of shares to satisfy the
requirements of the Plan.




4.3 Additional Shares. In the event that any outstanding Option or other right
for any reason expires or is canceled or otherwise terminated, the shares
allocable to the unexercised portion of such Option or other right shall again
be available for the purposes of the Plan. In the event that shares issued under
the Plan are reacquired by the Company pursuant to the terms of any forfeiture
provision, right of repurchase or right of first refusal, such shares shall
again be available for the purposes of the Plan.




SECTION 5: ELIGIBILITY




Eligible Persons who are selected by the Administrator shall be eligible to be
granted Rights hereunder subject to limitations set forth in this Plan;
provided, however, that only Employees shall be eligible to be granted ISOs
hereunder.




SECTION 6: TERMS AND CONDITIONS OF OPTIONS.




6.1 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Administrator deems appropriate for inclusion in a Stock
Option Agreement. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical.




6.2 Number of Shares. Each Stock Option Agreement shall specify the number of
shares of Stock that are subject to the Option and shall provide for the
adjustment of such number in accordance with Section 9, hereof. The Stock Option
Agreement shall also specify whether the Option is an ISO or a Non-Qualified
Stock Option.




6.3 Exercise Price.

                                                                           

6.3.1 In General. Each Stock Option Agreement shall state the price at which
shares subject to the Stock Option may be purchased (the "Exercise Price"),
which shall, with respect to Incentive Stock Options, be not less than 100% of
the Fair Market Value of the Stock on the Date of Grant. In the case of
Non-Qualified Stock Options, the Exercise Price shall be determined in the sole
discretion of the Administrator.




6.3.2 Payment. The Exercise Price shall be payable in a form described in
Section 8 hereof.




6.4 Withholding Taxes. As a condition to the exercise of an Option, the Optionee
shall make such arrangements as the Board may require for the satisfaction of
any federal, state, local or foreign withholding tax obligations that may arise
in connection with such exercise or with the disposition of shares acquired by
exercising an Option.




6.5 Exercisability. Each Stock Option Agreement shall specify the date when all
or any installment of the Option becomes exercisable. In the case of an Optionee
who is not an officer of the Company, a Director or a Consultant, an Option
shall become exercisable at a rate of no more





6













than 25% per year over a four-year period commencing on January 1 following the
Date of Grant and 25% each year thereafter on January 1. Subject to the
preceding sentence, the exercise provisions of any Stock Option Agreement shall
be determined by the Administrator, in its sole discretion.




6.6 Term. The Stock Option Agreement shall specify the term of the Option. No
Option shall be exercised after the expiration of ten years after the date the
Option is granted. Unless otherwise provided in the Stock Option Agreement, no
Option may be exercised (i) three months after the date the Optionee's Service
with the Company, its Parent or its Subsidiaries terminates if such termination
is for any reason other than death, Disability or Cause, (ii) one year after the
date the Optionee's Service with the Company, its Parent or its subsidiaries
terminates if such termination is a result of death or Disability, and (iii) if
the Optionee's Service with the Company, its Parent, or its Subsidiaries
terminates for Cause, all outstanding Options granted to such Optionee shall
expire as of the commencement of business on the date of such termination. The
Administrator may, in its sole discretion, waive the accelerated expiration
provided for in (i) or (ii). Outstanding Options that are not exercisable at the
time of termination of employment for any reason shall expire at the close of
business on the date of such termination.




6.7 Leaves of Absence. For purposes of Section 6.6 above, to the extent required
by applicable law, Service shall be deemed to continue while the Optionee is on
a bona fide leave of absence. To the extent applicable law does not require such
a leave to be deemed to continue while the Optionee is on a bona fide leave of
absence, such leave shall be deemed to continue if, and only if, expressly
provided in writing by the Administrator or a duly authorized officer of the
Company, Parent, or Subsidiary for whom Optionee provides his or her services.




6.8 Modification, Extension and Assumption of Options. Within the limitations of
the Plan, the Administrator may modify, extend or assume outstanding Options
(whether granted by the Company or another issuer) or may accept the
cancellation of outstanding Options (whether granted by the Company or another
issuer) in return for the grant of new Options for the same or a different
number of shares and at the same or a different Exercise Price. Without limiting
the foregoing, the Administrator may amend a previously granted Option to fully
accelerate the exercise schedule of such Option and provide that upon the
exercise of such Option, the Optionee shall receive shares of Restricted Stock
that are subject to repurchase by the Company at the Exercise Price paid for the
Option in accordance with Section 8.8.1 with such Company's right to repurchase
at such price lapsing at the same rate as the exercise provisions set forth in
Optionee's Stock Option Agreement. The foregoing notwithstanding, no
modification of an Option shall, without the consent of the Optionee, impair the
Optionee's rights or increase the Optionee's obligations under such Option.
However, a termination of the Option in which the Optionee receives a cash
payment equal to the difference between the Fair Market Value and the Exercise
Price for all shares subject to exercise under any outstanding Option shall not
be deemed to impair any rights of the Optionee or increase the Optionee's
obligations under such Option.




SECTION 7: TERMS AND CONDITIONS OF AWARDS OR SALES




7.1 Stock Purchase Agreement. Each award or sale of shares under the Plan (other
than upon exercise of an Option) shall be evidenced by a Stock Purchase
Agreement between the Purchaser and the Company. Such award or sale shall be
subject to all applicable terms and conditions of the Plan and may be subject to
any other terms and conditions which are not inconsistent with the Plan and
which the Board deems appropriate for inclusion in a Stock Purchase Agreement.
The provisions of the various Stock Purchase Agreements entered into under the
Plan need not be identical.





7
















7.2 Duration of Offers. Unless otherwise provided in the Stock Purchase
Agreement, any right to acquire shares under the Plan (other than an Option)
shall automatically expire if not exercised by the Purchaser within 15 days
after the grant of such right was communicated to the Purchaser by the Company.




7.3 Purchase Price.




7.3.1 In General. Each Stock Purchase Agreement shall state the price at which
the Stock subject to such Stock Purchase Agreement may be purchased (the
"Purchase Price"), which, with respect to Stock Purchase Rights, shall be
determined in the sole discretion of the Administrator.




7.3.2 Payment of Purchase Price. The Purchase Price shall be payable in a form
described in Section 8.




7.3.3 Awards.  When awarded in conversion of a note, or as a performance
incentive, or as a consulting fee, the purchase price shall be deemed the
consideration rendered as recorded in the Board Minutes.




7.4 Withholding Taxes. As a condition to the purchase of shares, the Purchaser
shall make such arrangements as the Board may require for the satisfaction of
any federal, state, local or foreign withholding tax obligations that may arise
in connection with such purchase.




SECTION 8: PAYMENT; RESTRICTIONS




8.1 General Rule. The entire Purchase Price or Exercise Price of shares issued
under the Plan shall be payable in full by, as applicable, cash or certified
check for an amount equal to the aggregate Purchase Price or Exercise Price for
the number of shares being purchased, or in the discretion of the Administrator,
upon such terms as the Administrator shall approve, (i) in the case of an Option
and provided the Company's stock is publicly traded, by a copy of instructions
to a broker directing such broker to sell the Stock for which such Option is
exercised, and to remit to the Company the aggregate Exercise Price of such
Options (a "cashless exercise"), (ii) in the case of an Option or a sale of
Stock, by paying all or a portion of the Exercise Price or Purchase Price for
the number of shares being purchased by tendering Stock owned by the Optionee,
duly endorsed for transfer to the Company, with a Fair Market Value on the date
of delivery equal to the aggregate Purchase Price of the Stock with respect to
which such Option or portion thereof is thereby exercised or Stock acquired (a
"stock-for-stock exercise"), (iii) by a stock-for-stock exercise by means of
attestation whereby the Optionee identifies for delivery specific shares of
Stock already owned by Optionee and receives a number of shares of Stock equal
to the difference between the Option shares thereby exercised and the identified
attestation shares of Stock (an "attestation exercise"), (iv) by Board Minutes
which determine the consideration rendered and received by the Company.




8.2 Withholding Payment. The Purchase Price or Exercise Price shall include
payment of the amount of all federal, state, local or other income, excise or
employment taxes subject to withholding (if any) by the Company or any parent or
subsidiary corporation as a result of the exercise of a Stock Option. The
Optionee may pay all or a portion of the tax withholding by cash or check
payable to the Company, or, at the discretion of the Administrator, upon such
terms as the Administrator shall approve, by (i) cashless exercise or
attestation exercise; (ii) stock-for-stock exercise; (iii) in the case of an
Option, by paying all or a portion of the tax withholding for





8













the number of shares being purchased by withholding shares from any transfer or
payment to the Optionee ("Stock withholding"); or (iv) a combination of one or
more of the foregoing payment methods. Any shares issued pursuant to the
exercise of an Option and transferred by the Optionee to the Company for the
purpose of satisfying any withholding obligation shall not again be available
for purposes of the Plan. The Fair Market Value of the number of shares subject
to Stock withholding shall not exceed an amount equal to the applicable minimum
required tax withholding rates.




8.3 Services Rendered. At the discretion of the Administrator, shares may be
awarded under the Plan in consideration of services rendered to the Company, a
Parent or a Subsidiary prior to the award.




8.4 Promissory Note. To the extent that a Stock Option Agreement or Stock
Purchase Agreement so provides, in the discretion of the Administrator, upon
such terms as the Administrator shall approve, all or a portion of the Exercise
Price or Purchase Price (as the case may be) of shares issued under the Plan may
be paid with a full-recourse promissory note. However, in the event there is a
stated par value of the shares and applicable law requires, the par value of the
shares, if newly issued, shall be paid in cash or cash equivalents. The shares
shall be pledged as security for payment of the principal amount of the
promissory note and interest thereon, and held in the possession of the Company
until said amounts are repaid in full. The interest rate payable under the terms
of the promissory note shall not be less than the minimum rate (if any) required
to avoid the imputation of additional interest under the Code. Subject to the
foregoing, the Administrator (at its sole discretion) shall specify the term,
interest rate, amortization requirements (if any) and other provisions of such
note. Unless the Administrator determines otherwise, shares of Stock having a
Fair Market Value at least equal to the principal amount of the loan shall be
pledged by the holder to the Company as security for payment of the unpaid
balance of the loan and such pledge shall be evidenced by a pledge agreement,
the terms of which shall be determined by the Administrator, in its discretion;
provided, however, that each loan shall comply with all applicable laws,
regulations and rules of the Board of Governors of the Federal Reserve System
and any other governmental agency having jurisdiction.




8.5 Exercise/Pledge. To the extent that a Stock Option Agreement or Stock
Purchase Agreement so allows and if Stock is publicly traded, in the discretion
of the Administrator, upon such terms as the Administrator shall approve,
payment may be made all or in part by the delivery (on a form prescribed by the
Administrator) of an irrevocable direction to pledge shares to a securities
broker or lender approved by the Company, as security for a loan, and to deliver
all or part of the loan proceeds to the Company in payment of all or part of the
Exercise Price and any withholding taxes.




8.6 Written Notice. The purchaser shall deliver a written notice to the
Administrator requesting that the Company direct the transfer agent to issue to
the purchaser (or to his designee) a certificate for the number of shares of
Common Stock being exercised or purchased or, in the case of a cashless exercise
or share withholding exercise, for any shares that were not sold in the cashless
exercise or withheld.




8.7 First Refusal Right. Each Stock Option Agreement and Stock Purchase
Agreement may provide that the Company shall have the right of first refusal
(the "First Refusal Right"), exercisable in connection with any proposed sale,
hypothecation or other disposition of the Stock purchased by the Optionee or
Offeree pursuant to a Stock Option Agreement or Stock Purchase Agreement; and in
the event the holder of such Stock desires to accept a bona fide third-party





9













offer for any or all of such Stock, the Stock shall first be offered to the
Company upon the same terms and conditions as are set forth in the bona fide
offer.




8.8 Repurchase Rights. Following a termination of the Participant's Service, the
Company may repurchase the Participant's Rights as provided in this Section 8.8
(the "Repurchase Right").




8.8.1 Repurchase Price. Following a termination of the Participant's Service the
Repurchase Right shall be exercisable at a price equal to (i) the Fair Market
Value of vested Stock or, in the case of exercisable options, the Fair Market
Value of the Stock underlying such unexercised options less the Exercise Price,
or (ii) the Purchase Price or Exercise Price, as the case may be, of unvested
Stock; provided, however, the right to repurchase unvested stock as described in
Section 8.8.1(ii) shall lapse at a rate of at least 33.33% per year over three
years from the date the Right is granted.




8.8.2 Exercise of Repurchase Right. A Repurchase Right may be exercised only
within 90 days after the termination of the Participant's Service (or in the
case of Stock issued upon exercise of an Option or after the date of termination
or the purchase of Stock under a Stock Purchase Agreement after the date of
termination, within 90 days after the date of the exercise or Stock purchase,
whichever is applicable) for cash or for cancellation of indebtedness incurred
in purchasing the shares.




8.9 Termination of Repurchase and First Refusal Rights. Each Stock Option
Agreement and Stock Purchase Agreement shall provide that the Repurchase Rights
and First Refusal Rights shall have no effect with respect to, or shall lapse
and cease to have effect when the issuer's securities become publicly traded or
a determination is made by counsel for the Company that such Repurchase Rights
and First Refusal Rights are not permitted under applicable federal or state
securities laws.




8.10 No Transferability. Except as provided herein, a Participant may not
assign, sell or transfer Rights, in whole or in part, other than by testament or
by operation of the laws of descent and distribution.




8.10.1 Permitted Transfer of Non-Qualified Option. The Administrator, in its
sole discretion may permit the transfer of a Non-Qualified Option (but not an
ISO or Stock Purchase Right) as follows: (i) by gift to a member of the
Participant's immediate family, or (ii) by transfer by instrument to a trust
providing that the Option is to be passed to beneficiaries upon death of the
Settlor (either or both (i) or (ii) referred to as a "Permitted Transferee").
For purposes of this Section 8.10.1, "immediate family" shall mean the
Optionee's spouse (including a former spouse subject to terms of a domestic
relations order); child, stepchild, grandchild, child-in-law; parent,
stepparent, grandparent, parent-in-law; sibling and sibling-in-law, and shall
include adoptive relationships.




8.10.2 Conditions of Permitted Transfer. A transfer permitted under this Section
8.10 hereof may be made only upon written notice to and approval thereof by
Administrator. A Permitted Transferee may not further assign, sell or transfer
the transferred Option, in whole or in part, other than by testament or by
operation of the laws of descent and distribution. A Permitted Transferee shall
agree in writing to be bound by the provisions of this Plan, which a copy of
said agreement shall be provided to the Administrator for approval prior to the
transfer.








10













SECTION 9: ADJUSTMENTS; MARKET STAND-OFF




9.1 Effect of Certain Changes.




9.1.1 Stock Dividends, Splits, Etc. If there is any change in the number of
outstanding shares of Stock by reason of a stock split, reverse stock split,
stock dividend, recapitalization, combination or reclassification, then (i) the
number of shares of Stock available for Rights, (ii) the number of shares of
Stock covered by outstanding Rights, and (iii) the Exercise Price or Purchase
Price of any Stock Option or Purchase Right, in effect prior to such change,
shall be proportionately adjusted by the Administrator to reflect any increase
or decrease in the number of issued shares of Stock; provided, however, that any
fractional shares resulting from the adjustment shall be eliminated.




9.1.2 Liquidation, Dissolution, Merger or Consolidation. In the event of a
dissolution or liquidation of the Company, or any corporate separation or
division, including, but not limited to, a split-up, a split-off or a spin-off,
or a sale of substantially all of the assets of the Company; a merger or
consolidation in which the Company is not the Surviving Entity; or a reverse
merger in which the Company is the Surviving Entity, but the shares of Company
stock outstanding immediately preceding the merger are converted by virtue of
the merger into other property, whether in the form of securities, cash or
otherwise, then, the Company, to the extent permitted by applicable law, but
otherwise in its sole discretion may provide for: (i) the continuation of
outstanding Rights by the Company (if the Company is the Surviving Entity); (ii)
the assumption of the Plan and such outstanding Rights by the Surviving Entity
or its parent; (iii) the substitution by the Surviving Entity or its parent of
Rights with substantially the same terms for such outstanding Rights; or (iv)
the cancellation of such outstanding Rights without payment of any
consideration, provided that if such Rights would be canceled in accordance with
the foregoing, the Participant shall have the right, exercisable during the
later of the ten-day period ending on the fifth day prior to such merger or
consolidation or ten days after the Administrator provides the Rights holder a
notice of cancellation, to exercise such Rights in whole or in part without
regard to any installment exercise provisions in the Rights agreement.




9.1.3 Par Value Changes. In the event of a change in the Stock of the Company as
presently constituted which is limited to a change of all of its authorized
shares with par value, into the same number of shares without par value, or a
change in the par value, the shares resulting from any such change shall be
"Stock" within the meaning of the Plan.




9.2 Decision of Administrator Final. To the extent that the foregoing
adjustments relate to stock or securities of the Company, such adjustments shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive; provided, however, that each ISO granted pursuant
to the Plan shall not be adjusted in a manner that causes such Stock Option to
fail to continue to qualify as an ISO without the prior consent of the Optionee
thereof.




9.3 No Other Rights. Except as hereinbefore expressly provided in this Section
9, no Participant shall have any rights by reason of any subdivision or
consolidation of shares of Company stock or the payment of any dividend or any
other increase or decrease in the number of shares of Company stock of any class
or by reason of any of the events described in Section 9.1, above, or any other
issue by the Company of shares of stock of any class, or securities convertible
into shares of stock of any class; and, except as provided in this Section 9,
none of the





11













foregoing events shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Stock subject to Rights. The
grant of a Right pursuant to the Plan shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structures or to merge or to consolidate or
to dissolve, liquidate or sell, or transfer all or part of its business or
assets.




9.4 Market Stand-Off. Each Stock Option Agreement and Stock Purchase Agreement
shall provide that, in connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act of 1933, as amended, including the Company's
initial public offering, the Participant shall agree not to sell, make any short
sale of, loan, hypothecate, pledge, grant any option for the repurchase of, or
otherwise dispose or transfer for value or otherwise agree to engage in any of
the foregoing transactions with respect to any Stock without the prior written
consent of the Company or its underwriters, for such period of time from and
after the effective date of such registration statement as may be requested by
the Company or such underwriters (the "Market Stand-Off").




SECTION 10: AMENDMENT AND TERMINATION




The Board may amend, suspend or terminate the Plan at any time and for any
reason. At the time of such amendment, the Board shall determine, upon advice
from counsel, whether such amendment will be contingent on stockholder approval.




SECTION 11: GENERAL PROVISIONS




11.1 General Restrictions.




11.1.1 No View to Distribute. The Administrator may require each person
acquiring shares of Stock pursuant to the Plan to represent to and agree with
the Company in writing that such person is acquiring the shares without a view
towards distribution thereof. The certificates for such shares may include any
legend that the Administrator deems appropriate to reflect any restrictions on
transfer.




11.1.2 Legends. All certificates for shares of Stock delivered under the Plan
shall be subject to such stop transfer orders and other restrictions as the
Administrator may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed and any applicable federal or state securities
laws, and the Administrator may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.




11.1.3 No Rights as Stockholder. Except as specifically provided in this Plan, a
Participant or a transferee of a Right shall have no rights as a stockholder
with respect to any shares covered by the Rights until the date of the issuance
of a Stock certificate to him or her for such shares, and no adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property) or distributions of other rights for which the record date is
prior to the date such Stock certificate is issued, except as provided in
Section 9.1, hereof.




11.2 Other Compensation Arrangements. Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to stockholder





12













approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.




11.3 Disqualifying Dispositions. Any Participant who shall make a "disposition"
(as defined in Section 424 of the Code) of all or any portion of an ISO within
two years from the date of grant of such ISO or within one year after the
issuance of the shares of Stock acquired upon exercise of such ISO shall be
required to immediately advise the Company in writing as to the occurrence of
the sale and the price realized upon the sale of such shares of Stock.




11.4 Regulatory Matters. Each Stock Option Agreement and Stock Purchase
Agreement shall provide that no shares shall be purchased or sold thereunder
unless and until (i) any then applicable requirements of state or federal laws
and regulatory agencies shall have been fully complied with to the satisfaction
of the Company and its counsel and (ii) if required to do so by the Company, the
Optionee or Offeree shall have executed and delivered to the Company a letter of
investment intent in such form and containing such provisions as the Board or
Committee may require.




11.5 Recapitalizations. Each Stock Option Agreement and Stock Purchase Agreement
shall contain provisions required to reflect the provisions of Section 9.




11.6 Delivery. Upon exercise of a Right granted under this Plan, the Company
shall issue Stock or pay any amounts due within a reasonable period of time
thereafter. Subject to any statutory obligations the Company may otherwise have,
for purposes of this Plan, thirty days shall be considered a reasonable period
of time.




11.7 Other Provisions. The Stock Option Agreements and Stock Purchase Agreements
authorized under the Plan may contain such other provisions not inconsistent
with this Plan, including, without limitation, restrictions upon the exercise of
the Rights, as the Administrator may deem advisable.




SECTION 12: INFORMATION TO PARTICIPANTS




To the extent necessary to comply with Colorado law, the Company each year shall
furnish to Participants its balance sheet and income statement unless such
Participants are limited to key Employees whose duties with the Company assure
them access to equivalent information.




SECTION 13: STOCKHOLDERS AGREEMENT




As a condition to the transfer of Stock pursuant to a Right granted under this
Plan, the Administrator, in its sole and absolute discretion, may require the
Participant to execute and become a party to any agreement by and among the
Company and any of its stockholders which exists on or after the Date of Grant
(the "Stockholders Agreement"). If the Participant becomes a party to a
Stockholders Agreement, in addition to the terms of this Plan and the Stock
Option Agreement or Stock Purchase Agreement (whichever is applicable) pursuant
to which the Stock is transferred, the terms and conditions of the Stockholders
Agreement shall govern Participant's rights in and to the Stock; and if there is
any conflict between the provisions of the Stockholders Agreement and this Plan
or any conflict between the provisions of the Stockholders Agreement and the
Stock Option Agreement or Stock Purchase Agreement (whichever is applicable)
pursuant to which the Stock is transferred, the provisions of the Stockholders
Agreement shall be controlling. Notwithstanding anything to the contrary in this
Section 13, if the Stockholders Agreement contains any provisions which would
violate the Colorado Corporations Code if





13













applied to the Participant, the terms of this Plan and the Stock Option
Agreement or Stock Purchase Agreement (whichever is applicable) pursuant to
which the Stock is transferred shall govern the Participant's rights with
respect to such provisions.




SECTION 14: EFFECTIVE DATE OF PLAN




The effective date of this Plan is May 20, 2014. The adoption of the Plan is
subject to approval by the Company's stockholders, which approval must be
obtained within 12 months from the date the Plan is adopted by the Board. In the
event that the stockholders fail to approve the Plan within 12 months after its
adoption by the Board, any grants of Options or sales or awards of shares that
have already occurred shall be rescinded, and no additional grants, sales or
awards shall be made thereafter under the Plan.




SECTION 15: TERM OF PLAN




The Plan shall terminate automatically on May 20, 2024, but no later than the
tenth (10th) anniversary of the effective date. No Right shall be granted
pursuant to the Plan after such date, but Rights theretofore granted may extend
beyond that date. The Plan may be terminated on any earlier date pursuant to
Section 10 hereof.




SECTION 16: EXECUTION




To record the adoption of the Plan by the Board, the Company has caused its
authorized officer to execute the same as of May 20, 2014.










XSUNX, INC.










By: /s/ Tom Djokovich

Tom Djokovich, CEO and Secretary








14
















STOCK OPTION AGREEMENT

2014 XSUNX, INC. STOCK OPTION AND AWARD PLAN

Notice Of Stock Option Grant




You have been granted the following option to purchase Common Stock of XSUNX,
INC. (the "Company"):




Name of Optionee:




Total Number of Shares Granted:




Type of Option:




Exercise Price Per Share:




Date of Grant:




Vesting Commencement Date:




Vesting Schedule:




Expiration Date:




By your signature and the signature of the Company's authorized representative
below, you and the Company agree that this option is granted under and governed
by the terms and conditions of the 2014 XSUNX, INC. STOCK OPTION AND AWARD PLAN
and the STOCK OPTION AGREEMENT, both of which are attached hereto and are
incorporated herein by reference. Optionee hereby represents that both the
option and any shares acquired upon exercise of the option have been or will be
acquired for investment for his own account and not with a view to or for sale
in connection with any distribution or resale of the security.




Optionee:

XSUNX, INC.

By:

By:

Name:

Tom Djokovich

 

CEO




















15













ANNEX I







THE OPTION GRANTED PURSUANT TO THIS AGREEMENT AND THE SHARES ISSUABLE UPON THE
EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.







2014 XSUNX, INC. STOCK OPTION AND AWARD PLAN:

STOCK OPTION AGREEMENT




SECTION 1: GRANT OF OPTION




1.1 Option. On the terms and conditions set forth in the notice of stock option
grant to which this agreement (the "Agreement") is attached (the "Notice of
Stock Option Grant") and this agreement, the Company grants to the individual
named in the Notice of Stock Option Grant (the "Optionee") the option to
purchase at the exercise price specified in the Notice of Stock Option Grant
(the "Exercise Price") the number of Shares set forth in the Notice of Stock
Option Grant. This option is intended to be either an ISO or a Non-Qualified
Stock Option, as provided in the Notice of Stock Option Grant.




1.2 Stock Plan and Defined Terms. This option is granted pursuant to and subject
to the terms of the 2014 XSUNX, INC. STOCK OPTION AND AWARD PLAN, as in effect
on the date specified in the Notice of Stock Option Grant (which date shall be
the later of (i) the date on which the Board resolved to grant this option, or
(ii) the first day of the Optionee's Service) and as amended from time to time
(the "Plan"), a copy of which is attached hereto and which the Optionee
acknowledges having received. Capitalized terms not otherwise defined in this
Agreement have the definitions ascribed to them in the Plan.




SECTION 2: RIGHT TO EXERCISE




2.1 Exercisability. Subject to Sections 2.2 and 2.3 below and the other
conditions set forth in this Agreement, all or part of this option may be
exercised prior to its expiration at the time or times set forth in the Notice
of Stock Option Grant. Shares purchased by exercising this option may be subject
to the Right of Repurchase under Section 7. In addition, all of the remaining
unexercised options shall become vested and fully exercisable if (i) a Change in
Control occurs before the Optionee's Service terminates, and (ii) the option is
not assumed or an equivalent option is not substituted by the successor entity
that employs the Optionee immediately after the Change in Control or by its
parent or subsidiary.




2.2 Limitation. If this option is designated as an ISO in the Notice of Stock
Option Grant, then to the extent (and only to the extent) the Optionee's right
to exercise this option causes this option (in whole or in part) to not be
treated as an ISO by reason of the $100,000 annual limitation under Section
422(d) of the Code, such options shall be treated as Non-Qualified Stock

Options, but shall be exercisable by their terms. The determination of options
to be treated as Non-Qualified Stock Options shall be made by taking options
into account in the order in which they are granted. If the terms of this option
cause the $100,000 annual limitation under Section





1













422(d) of the Code to be exceeded, a pro rata portion of each exercise shall be
treated as the exercise of a Non-Qualified Stock Option.




2.3 Stockholder Approval. Any other provision of this Agreement notwithstanding,
no portion of this option shall be exercisable at any time prior to the approval
of the Plan by the Company's stockholders.




SECTION 3: NO TRANSFER OR ASSIGNMENT OF OPTION




Except as provided herein, an Optionee may not assign, sell or transfer the
option, in whole or in part, other than by testament or by operation of the laws
of descent and distribution. The Administrator, in its sole discretion may
permit the transfer of a Non-Qualified Option (but not an ISO) as follows: (i)
by gift to a member of the Participant's immediate family, or (ii) by transfer
by instrument to a trust providing that the Option is to be passed to
beneficiaries upon death of the Settlor (either or both (i) or (ii) referred to
as a "Permitted Transferee"). For purposes of this Section 3, "immediate family"
shall mean the Optionee's spouse (including a former spouse subject to terms of
a domestic relations order); child, stepchild, grandchild, child-in-law; parent,
stepparent, grandparent, parent-in-law; sibling and sibling-in-law, and shall
include adoptive relationships. A transfer permitted under this Section 3 hereof
may be made only upon written notice to and approval thereof by Administrator. A
Permitted Transferee may not further assign, sell or transfer the transferred
option, in whole or in part, other than by testament or by operation of the laws
of descent and distribution. A Permitted Transferee shall agree in writing to be
bound by the provisions of this Plan, which agreement shall be submitted to and
approved by the Administrator before the transfer.




SECTION 4: EXERCISE PROCEDURES




4.1 Notice of Exercise. The Optionee or the Optionee's representative may
exercise this option by delivering a written notice in the form of Exhibit A
attached hereto ("Notice of Exercise") to the Company in the manner specified
pursuant to Section 14.4 hereof. Such Notice of Exercise shall specify the
election to exercise this option, the number of Shares for which it is being
exercised and the form of payment, which must comply with Section 5. The Notice
of Exercise shall be signed by the person who is entitled to exercise this
option. In the event that this option is to be exercised by the Optionee's
representative, the notice shall be accompanied by proof (satisfactory to the
Company) of the representative's right to exercise this option.




4.2 Issuance of Shares. After receiving a proper Notice of Exercise, the Company
shall cause to be issued a certificate or certificates for the Shares as to
which this option has been exercised, registered in the name of the person
exercising this option (or in the names of such person and his or her spouse as
community property or as joint tenants with right of survivorship). The Company
shall cause such certificate or certificates to be deposited in escrow or
delivered to or upon the order of the person exercising this option.




4.3 Withholding Taxes. In the event that the Company determines that it is
required to withhold any tax as a result of the exercise of this option, the
Optionee, as a condition to the exercise of this option, shall make arrangements
satisfactory to the Company to enable it to satisfy all withholding
requirements. The Optionee shall also make arrangements satisfactory to the
Company to enable it to satisfy any withholding requirements that may arise in
connection with the vesting or disposition of Shares purchased by exercising
this option, and shall provide to the Company his/her/its social security number
or employment identification number.








2













SECTION 5: PAYMENT FOR STOCK




5.1 General Rule. The entire Exercise Price of Shares issued under the Plan
shall be payable in full by cash or cashier's check for an amount equal to the
aggregate Exercise Price for the number of shares being purchased.
Alternatively, in the sole discretion of the Plan Administrator and upon such
terms as the Plan Administrator shall approve, the Exercise Price may be paid
by:




5.1.1 Cashless Exercise. Provided the Company's Common Stock is publicly traded,
a copy of instructions to a broker directing such broker to sell the Shares for
which this option is exercised, and to remit to the Company the aggregate
Exercise Price of such option ("Cashless Exercise");




5.1.2 Stock-For-Stock Exercise. Paying all or a portion of the Exercise Price
for the number of Shares being purchased by tendering Shares owned by the
Optionee, duly endorsed for transfer to the Company, with a Fair Market Value on
the date of delivery equal to the Exercise Price multiplied by the number of
Shares with respect to which this option is being exercised (the "Purchase
Price") or the aggregate Purchase Price of the shares with respect to which this
option or portion hereof is exercised ("Stock-for-Stock Exercise"); or




5.1.3 Attestation Exercise. By a stock for stock exercise by means of
attestation whereby the Optionee identifies for delivery specific Shares already
owned by Optionee and receives a number of Shares equal to the difference
between the Option Shares thereby exercised and the identified attestation
Shares ("Attestation Exercise").




5.2 Withholding Payment. The Exercise Price shall include payment of the amount
of all federal, state, local or other income, excise or employment taxes subject
to withholding (if any) by the Company or any parent or subsidiary corporation
as a result of the exercise of a Stock Option. The Optionee may pay all or a
portion of the tax withholding by cash or check payable to the Company, or, at
the discretion of the Administrator, upon such terms as the Administrator shall
approve, by (i) Cashless Exercise or Attestation Exercise; (ii) Stock-for-Stock
Exercise; (iii) in the case of an Option, by paying all or a portion of the tax
withholding for the number of shares being purchased by withholding shares from
any transfer or payment to the Optionee ("Stock withholding"); or (iv) a
combination of one or more of the foregoing payment methods. Any shares issued
pursuant to the exercise of an Option and transferred by the Optionee to the
Company for the purpose of satisfying any withholding obligation shall not again
be available for purposes of the Plan. The fair market value of the number of
shares subject to Stock withholding shall not exceed an amount equal to the
applicable minimum required tax withholding rates.




5.3 Promissory Note. The Plan Administrator, in its sole discretion, upon such
terms as the Plan Administrator shall approve, may permit all or a portion of
the Exercise Price of Shares issued under the Plan to be paid with a
full-recourse promissory note. However, in the event there is a stated par value
of the shares and applicable law requires, the par value of the shares, if newly
issued, shall be paid in cash or cash equivalents. The Shares shall be pledged
as security for payment of the principal amount of the promissory note and
interest thereon, and shall be held in the possession of the Company until the
promissory note is repaid in full. Subject to the foregoing, the Plan
Administrator (at its sole discretion) shall specify the term, interest rate,
amortization requirements (if any) and other provisions of such note.








3













5.4 Exercise/Pledge. In the discretion of the Plan Administrator, upon such
terms as the Plan Administrator shall approve, payment may be made all or in
part by the delivery (on a form prescribed by the Plan Administrator) of an
irrevocable direction to pledge Shares to a securities broker or lender approved
by the Company, as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of all or part of the Exercise Price and any
withholding taxes.




SECTION 6: TERM AND EXPIRATION




6.1 Basic Term. This option shall expire and shall not be exercisable after the
expiration of the earliest of (i) the Expiration Date specified in the Notice of
Stock Option Grant, (ii) three months after the date the Optionee's Service with
the Company and its Subsidiaries terminates if such termination is for any
reason other than death, Disability or Cause, (iii) one year after the date the
Optionee's Service with the Company and its Subsidiaries terminates if such
termination is a result of death or Disability, and (iv) if the Optionee's
Service with the Company and its Subsidiaries terminates for Cause, all
outstanding Options granted to such Optionee shall expire as of the commencement
of business on the date of such termination. Outstanding Options that are not
exercisable at the time of termination of employment for any reason shall expire
at the close of business on the date of such termination. The Plan Administrator
shall have the sole discretion to determine when this option is to expire. For
any purpose under this Agreement, Service shall be deemed to continue while the
Optionee is on a bona fide leave of absence, if such leave to the extent
required by applicable law. To the extent applicable law does not require such a
leave to be deemed to continue while the Optionee is on a bona fide leave of
absence, such leave shall be deemed to continue if, and only if, expressly
provided in writing by the Administrator or a duly authorized officer of the
Company, Parent or Subsidiary for whom Optionee provides his or her services.




6.2 Exercise After Death. All or part of this option may be exercised at any
time before its expiration under Section 6.1 above by the executors or
administrators of the Optionee's estate or by any person who has acquired this
option directly from the Optionee by beneficiary designation, bequest or
inheritance, but only to the extent that this option had become exercisable
before the Optionee's death. When the Optionee dies, this option shall expire
immediately with respect to the number of Shares for which this option is not
yet exercisable and with respect to any Share that is subject to the Right of
Repurchase (as such term is defined in below) (the "Restricted Stock").




6.3 Notice Concerning ISO Treatment. If this option is designated as an ISO in
the Notice of Stock Option Grant, it ceases to qualify for favorable tax
treatment as an ISO to the extent it is exercised (i) more than three months
after the date the Optionee ceases to be an Employee for any reason other than
death or permanent and total disability (as defined in Section 22(e)(3) of the
Code), (ii) more than 12 months after the date the Optionee ceases to be an
Employee by reason of such permanent and total disability, or (iii) after the
Optionee has been on a leave of absence for more than 90 days, unless the
Optionee's reemployment rights are guaranteed by statute or by contract.














4













SECTION 7: RIGHT OF REPURCHASE




7.1 Option Repurchase Right. Following a termination of the Optionee's Service,
the Company shall have the option to repurchase the Optionee's vested and
exercisable options at a price equal to the Fair Market Value of the Stock
underlying such options, less the Exercise Price (the "Option Repurchase
Right").




7.2 Stock Repurchase Right. Unless they have become vested in accordance with
the Notice of Stock Option Grant and Section 7.4 below, the stock acquired under
this Agreement initially shall be Restricted Stock and shall be subject to a
right (but not an obligation) of repurchase by the Company, which shall be
exercisable at a price equal to the Exercise Price paid for the Restricted Stock
(the "Stock Repurchase Right"). Vested stock acquired under this Agreement shall
be subject to a right (but not an obligation) of repurchase by the Company,
which shall be exercisable at a price equal to the Fair Market Value of the
vested Stock.




7.3 Condition Precedent to Exercise. The Option Repurchase Right and Stock
Repurchase Rights (collectively, the "Right of Repurchase") shall be exercisable
over Restricted Stock only during the 90-day period next following the later of:




7.3.1 The date when the Optionee's Service terminates for any reason, with or
without Cause, including (without limitation) death or disability; or




7.3.2 The date when this option was exercised by the Optionee, the executors or
administrators of the Optionee's estate, or any person who has acquired this
option directly from the Optionee by bequest, inheritance or beneficiary
designation.




7.4 Lapse of Right of Repurchase. The Right of Repurchase shall lapse with
respect to the Shares subject to this option in accordance with the vesting
schedule set forth in the Notice of Stock Option Grant. In addition, the Right
of Repurchase shall lapse and all of the remaining Restricted Stock shall become
vested if (i) a Change in Control occurs before the Optionee's Service
terminates, and (ii) the Right of Repurchase is not assigned to the entity that
employs the Optionee immediately after the Change in Control or to its parent or
subsidiary. The Right of Repurchase shall lapse with respect to (i) Shares that
are registered under a then currently effective registration statement under
applicable federal securities laws and the issuer is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or becomes an investment
company registered or required to be registered under the Investment Company Act
of 1940, or (ii) Shares for which a determination is made by counsel for the
Company that such Exercise Price restrictions are not required in the
circumstances under applicable federal or state securities laws.




7.5 Exercise of Right of Repurchase. The Company shall exercise the Right of
Repurchase by written notice delivered to the Optionee prior to the expiration
of the 90-day period specified in Section 7.3 above. The notice shall set forth
the date on which the repurchase is to be effected, which must occur within 31
days of the notice. The certificate(s) representing the Restricted Stock to be
repurchased shall, prior to the close of business on the date specified for the
repurchase, be delivered to the Company properly endorsed for transfer. The
Company shall, concurrently with the receipt of such certificate(s), pay to the
Optionee the Purchase Price determined according to this Section 7. Payment
shall be made in cash or cash equivalents or by canceling indebtedness to the
Company incurred by the Optionee in the purchase of the Restricted Stock. The
Right of Repurchase shall terminate with respect to any Restricted Stock for
which it has not been timely exercised pursuant to this Section 7.5.





5













7.6 Rights of Repurchase Adjustments. If there is any change in the number of
outstanding shares of Stock by reason of a stock split, reverse stock split,
stock dividend, an extraordinary dividend payable in a form other than stock,
recapitalization, combination or reclassification, or a similar transaction
affecting the Company's outstanding securities without receipt of consideration,
then (i) any new, substituted or additional securities or other property
(including money paid other than as an ordinary cash dividend) distributed with
respect to any Restricted Stock (or into which such Restricted Stock thereby
become convertible) shall immediately be subject to the Right of Repurchase; and
(ii) appropriate adjustments to reflect the distribution of such securities or
property shall be made to the number and/or class of the Restricted Stock and to
the price per share to be paid upon the exercise of the Right of Repurchase;
provided, however, that the aggregate Purchase Price payable for the Restricted
Stock shall remain the same.




7.7 Termination of Rights as Stockholder. If the Company makes available, at the
time and place and in the amount and form provided in this Agreement, the
consideration for the Restricted Stock to be repurchased in accordance with this
Section 7, then after such time the person from whom such Restricted Stock is to
be repurchased shall no longer have any rights as a holder of such Restricted
Stock (other than the right to receive payment of such consideration in
accordance with this Agreement). Such Restricted Stock shall be deemed to have
been repurchased in accordance with the applicable provisions hereof, whether or
not the certificate(s) therefore have been delivered as required by this
Agreement.




7.8 Escrow. Upon issuance, the certificates for Restricted Stock shall be
deposited in escrow with the Company to be held in accordance with the
provisions of this Agreement. Any new, substituted or additional securities or
other property described in Section 7.6 above shall immediately be delivered to
the Company to be held in escrow, but only to the extent the Shares are at the
time Restricted Stock. All regular cash dividends on Restricted Stock (or other
securities at the time held in escrow) shall be paid directly to the Optionee
and shall not be held in escrow. Restricted Stock, together with any other
assets or securities held in escrow hereunder, shall be (i) surrendered to the
Company for repurchase and cancellation upon the Company's exercise of its Right
of Repurchase or Right of First Refusal or (ii) released to the Optionee upon
the Optionee's request to the extent the Shares are no longer Restricted Stock
(but not more frequently than once every six months). In any event, all Shares
which have vested (and any other vested assets and securities attributable
thereto) shall be released within 60 days after the earlier of (i) the
Optionee's cessation of Service or (ii) the lapse of the Right of First Refusal.




SECTION 8: RIGHT OF FIRST REFUSAL




8.1 Right of First Refusal. In the event that the Company's stock is not readily
tradable on an established securities market and the Optionee proposes to sell,
pledge or otherwise transfer to a third party any Shares acquired under this
Agreement, or any interest in such Shares, to any person, entity or organization
(the "Transferee") the Company shall have the Right of First Refusal with
respect to all (and not less than all) of such Shares (the "Right of First
Refusal"). If the Optionee desires to transfer Shares acquired under this
Agreement, the Optionee shall give a written transfer notice ("Transfer Notice")
to the Company describing fully the proposed transfer, including the number of
Shares proposed to be transferred, the proposed transfer price, the name and
address of the proposed Transferee and proof satisfactory to the Company that
the proposed sale or transfer will not violate any applicable federal or state
securities laws. The Transfer Notice shall be signed both by the Optionee and by
the proposed Transferee and must constitute a binding commitment of both parties
to the transfer of the Shares. The Company shall have the right to purchase all,
and not less than all, of the Shares on the terms of the proposal described in





6













the Transfer Notice by delivery of a notice of exercise of the Right of First
Refusal within 30 days after the date when the Transfer Notice was received by
the Company. The Company's rights under this Section 8.1 shall be freely
assignable, in whole or in part.




8.2 Additional Shares or Substituted Securities. In the event of the declaration
of a stock dividend, the declaration of an extraordinary dividend payable in a
form other than stock, a spin-off, a stock split, an adjustment in conversion
ratio, a recapitalization or a similar transaction affecting the Company's
outstanding securities without receipt of consideration, any new, substituted or
additional securities or other property (including money paid other than as an
ordinary cash dividend) which are by reason of such transaction distributed with
respect to any Shares subject to this Section 8 or into which such Shares
thereby become convertible shall immediately be subject to this Section 8.
Appropriate adjustments to reflect the distribution of such securities or
property shall be made to the number and/or class of the Shares subject to this
Section 8.




8.3 Termination of Right of First Refusal. Any other provision of this Section 8
notwithstanding, in the event that the Stock is readily tradable on an
established securities market when the Optionee desires to transfer Shares, the
Company shall have no Right of First Refusal, and the Optionee shall have no
obligation to comply with the procedures prescribed by this Section 8.




8.4 Permitted Transfers. This Section 8 shall not apply to a transfer (i) by
gift to a member of the Participant's immediate family or (ii) by transfer by
instrument to a trust providing that the Option is to be passed to beneficiaries
upon death of the Settlor. For purposes of this Section 8.4, "immediate family"
shall mean the Optionee's spouse (including a former spouse subject to terms of
a domestic relations order); child, stepchild, grandchild, child-in-law; parent,
stepparent, grandparent, parent-in-law; sibling and sibling-in-law, and shall
include adoptive relationships.




8.5 Termination of Rights as Stockholder. If the Company makes available, at the
time and place and in the amount and form provided in this Agreement, the
consideration for the Shares to be purchased in accordance with this Section 8,
then after such time the person from whom such Shares are to be purchased shall
no longer have any rights as a holder of such Shares (other than the right to
receive payment of such consideration in accordance with this Agreement). Such
Shares shall be deemed to have been purchased in accordance with the applicable
provisions hereof, whether or not the certificate(s) therefore have been
delivered as required by this Agreement.




SECTION 9: OBLIGATION TO SELL.




Notwithstanding anything herein to the contrary, if at any time following
Optionee's acquisition of Shares hereunder, stockholders of the Company owning
51% or more of the shares of the Company (on a fully diluted basis) (the
"Control Sellers") enter into an agreement (including any agreement in
principal) to transfer all of their shares to any person or group of persons who
are not affiliated with the Control Sellers, such Control Sellers may require
each stockholder who is not a Control Seller (a "Non-Control Seller") to sell
all of their shares to such person or group of persons at a price and on terms
and conditions the same as those on which such Control Sellers have agreed to
sell their shares, other than terms and conditions relating to the performance
or non-performance of services. For the purposes of the preceding sentence, an
affiliate of a Control Seller is a person who controls, which is controlled by,
or which is under common control with, the Control Seller.





7













SECTION 10: STOCKHOLDERS AGREEMENT




As a condition to the transfer of Stock pursuant to this Stock Option Agreement,
the Administrator, in its sole and absolute discretion, may require the
Participant to execute and become a party to any agreement by and among the
Company and any of its stockholders which exists on or after the Date of Grant
(the "Stockholders Agreement"). If the Participant becomes a party to a
Stockholders Agreement, in addition to the terms of the Plan and this Stock
Option Agreement, the terms and conditions of Stockholders Agreement shall
govern Participant's rights in and to the Stock; and if there is any conflict
between the provisions of the Stockholders Agreement and the Plan or any
conflict between the provisions of the Stockholders Agreement and this Stock
Option Agreement, the provisions of the Stockholders Agreement shall be
controlling. Notwithstanding anything to the contrary in this Section 10, if the
Stockholders Agreement contains any provisions which would violate Colorado
corporate law if applied to the Participant, the terms of the Plan and this
Stock Option Agreement shall govern the Participant's rights with respect to
such provisions.




SECTION 11: LEGALITY OF INITIAL ISSUANCE




No Shares shall be issued upon the exercise of this option unless and until the
Company has determined that:




11.1 It and the Optionee have taken any actions required to register the Shares,
provided the Stock is publicly traded, under the Securities Act of 1933, as
amended (the "Securities Act"), or to perfect an exemption from the registration
requirements thereof;




11.2 Any applicable listing requirement of any stock exchange on which Stock is
listed has been satisfied; and




11.3 Any other applicable provision of state or federal law has been satisfied.




SECTION 12: NO REGISTRATION RIGHTS




The Company may, but shall not be obligated to, register or qualify the sale of
Shares under the Securities Act or any other applicable law. The Company shall
not be obligated to take any affirmative action in order to cause the sale of
Shares under this Agreement to comply with any law.




SECTION 13: RESTRICTIONS ON TRANSFER




13.1 Securities Law Restrictions. Regardless of whether the offering and sale of
Shares under the Plan have been registered under the Securities Act or have been
registered or qualified under the securities laws of any state, the Company, at
its discretion, may impose restrictions upon the sale, pledge or other transfer
of such Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act, the securities laws of any state
or any other law.




13.2 Market Stand-Off. In the event of an underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Act, including the Company's initial public offering (a "Public
Offering"), the Optionee shall not transfer for value any shares of Stock
without the prior written consent of the Company or its





8













underwriters, for such period of time from and after the effective date of such
registration statement as may be requested by the Company or such underwriters
(the "Market Stand-Off"). The Market Stand-off shall be in effect for such
period of time following the date of the final prospectus for the offering as
may be requested by the Company or such underwriters. In the event of the
declaration of a stock dividend, a spin-off, a stock split, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company's outstanding securities without receipt of consideration, any new,
substituted or additional securities which are by reason of such transaction
distributed with respect to any Shares subject to the Market Stand-Off, or into
which such Shares thereby become convertible, shall immediately be subject to
the Market Stand-Off. In order to enforce the Market Stand-Off, the Company may
impose stop-transfer instructions with respect to the Shares acquired under this
Agreement until the end of the applicable stand-off period.




13.3 Investment Intent at Grant. The Optionee represents and agrees that the
Shares to be acquired upon exercising this option will be acquired for
investment, and not with a view to the sale or distribution thereof.




13.4 Investment Intent at Exercise. In the event that the sale of Shares under
the Plan is not registered under the Securities Act but an exemption is
available which requires an investment representation or other representation,
the Optionee shall represent and agree at the time of exercise that the Shares
being acquired upon exercising this option are being acquired for investment,
and not with a view to the sale or distribution thereof, and shall make such
other representations as are deemed necessary or appropriate by the Company and
its counsel.




13.5 Legends. All certificates evidencing Shares purchased under this Agreement
in an unregistered transaction shall bear the following legend (and such other
restrictive legends as are required or deemed advisable under the provisions of
any applicable law):




"THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED."




13.6 Removal of Legends. If, in the opinion of the Company and its counsel, any
legend placed on a stock certificate representing Shares sold under this
Agreement no longer is required, the holder of such certificate shall be
entitled to exchange such certificate for a certificate representing the same
number of Shares but without such legend.




13.7 Administration. Any determination by the Company and its counsel in
connection with any of the matters set forth in this Section 13 shall be
conclusive and binding on the Optionee and all other persons.




SECTION 14: MISCELLANEOUS PROVISIONS




14.1 Rights as a Stockholder. Neither the Optionee nor the Optionee's
representative shall have any rights as a stockholder with respect to any Shares
subject to this option until the Optionee or the Optionee's representative
becomes entitled to receive such Shares by filing a notice of exercise and
paying the Exercise Price pursuant to Section 4 and Section 5 hereof.








9













14.2 Adjustments. If there is any change in the number of outstanding shares of
Stock by reason of a stock split, reverse stock split, stock dividend,
recapitalization, combination or reclassification, then (i) the number of shares
subject to this option and (ii) the Exercise Price of this option, in effect
prior to such change, shall be proportionately adjusted to reflect any increase
or decrease in the number of issued shares of Stock; provided, however, that any
fractional shares resulting from the adjustment shall be eliminated.




14.3 No Retention Rights. Nothing in this option or in the Plan shall confer
upon the Optionee any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining the Optionee) or of
the Optionee, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without Cause.




14.4 Notice. Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed the Optionee at the address
set forth in the records of the Company. Notice shall be addressed to the
Company at:




XSUNX, INC.

65 Enterprise

Aliso Viejo, CA 92656




14.5 Entire Agreement. The Notice of Stock Option Grant, this Agreement and the
Plan constitute the entire contract between the parties hereto with regard to
the subject matter hereof. They supersede any other agreements, representations
or understandings (whether oral or written and whether express or implied) that
relate to the subject matter hereof.




14.6 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF COLORADO WITHOUT REGARD TO ITS CHOICE
OF LAWS PROVISIONS, AS COLORADO LAWS ARE APPLIED TO CONTRACTS ENTERED INTO AND
PERFORMED IN SUCH STATE.




14.7 Attorneys' Fees. In the event that any action, suit or proceeding is
instituted upon any breach of this Agreement, the prevailing party shall be paid
by the other party thereto an amount equal to all of the prevailing party's
costs and expenses, including attorneys' fees incurred in each and every such
action, suit or proceeding (including any and all appeals or petitions
therefrom). As used in this Agreement, "attorneys' fees" shall mean the full and
actual cost of any legal services actually performed in connection with the
matter involved calculated on the basis of the usual fee charged by the attorney
performing such services and shall not be limited to "reasonable attorneys'
fees" as defined in any statute or rule of court.





10













EXHIBIT A

TO

2014 XSUNX, INC. STOCK OPTION AND AWARD PLAN:

STOCK OPTION AGREEMENT

ANNEX I







NOTICE OF EXERCISE




(To be signed only upon exercise of the Option)




 

XSUNX, INC.

65 Enterprise

Aliso Viejo, CA  92656




The undersigned, the holder of the enclosed Stock Option Agreement, hereby
irrevocably elects to exercise the purchase rights represented by the Option and
to purchase thereunder __________* shares of Common Stock of XSUNX, INC. (the
"Company"), and herewith encloses payment of $_______ and/or _________ shares of
the Company's common stock in full payment of the purchase price of such shares
being purchased.







Dated:




------------------------------




NOTICE: YOUR STOCK MAY BE SUBJECT TO RESTRICTIONS AND FORFEITABLE UNDER THE
NOTICE OF STOCK OPTION GRANT AND STOCK OPTION AGREEMENT




(Signature must conform in all respects to name of holder as specified on the
face of the Option)










--------------------------------------------------------------




--------------------------------------------------------------

(Please Print Name)







--------------------------------------------------------------




--------------------------------------------------------------

(Address)







* Insert here the number of shares called for on the face of the Option, or, in
the case of a partial exercise, the number of shares being exercised, in either
case without making any adjustment for additional Common Stock of the Company,
other securities or property that, pursuant to the adjustment provisions of the
Option, may be deliverable upon exercise.











FORM OF RESOLUTIONS FOR OPTION GRANTS







RESOLUTIONS ADOPTED BY UNANIMOUS WRITTEN CONSENT

OF THE BOARD OF DIRECTORS OF

XSUNX, INC.




As of ______________, 2014




The undersigned directors, constituting the entire board of directors (the
"Board") of XSUNX, INC., a Colorado corporation (the "Company"), hereby take the
following actions, adopt the following resolutions, and transact the following
business, by written consent without a meeting, as of the date above written,
pursuant to the applicable corporate laws of the State of Colorado and the
Company's Bylaws.




WHEREAS, the Company previously adopted the 2014 XSUNX, INC. STOCK OPTION AND
AWARD PLAN (the "Plan"), and has delegated the responsibility to administer the
Plan to the Board;




WHEREAS, Fifty Million (50,000,000) shares of Common Stock of the Company were
originally reserved for issuance under the Plan;




WHEREAS, as of the date hereof, _____________ shares remain available for
issuance under the Plan; and




WHEREAS, the Board has determined that it is in the best interests of this
Company and its stockholders to provide, under the Plan, equity incentives to
those employees, directors and/or consultants of the Company identified below.




NOW, THEREFORE, BE IT RESOLVED, that the persons listed on the Exhibit A, which
is attached hereto and incorporated herein by reference, which exhibit was
reviewed by the Board and shall be included with this Consent, are hereby
granted, as of the date hereof, an option (the "Option") to purchase the number
of shares with the vesting schedule and exercise price as set forth in Exhibit
A;




RESOLVED FURTHER, that each of the Options shall be either a Non-Qualified Stock
Option or an ISO (as such terms are defined in the Plan) as specified in Exhibit
A;




RESOLVED FURTHER, that the Options shall be evidenced by stock option agreements
and be subject to the restrictions (including transfer and/or repurchase
rights), if any, set forth in such stock option agreements;




RESOLVED FURTHER, that the Options shall be granted pursuant to the exemptions
provided under Section 701 of the Securities Act Rules and Colorado Securities
Laws;




RESOLVED FURTHER, that there is hereby reserved and set aside under the Plan the
number of shares adequate to cover the shares underlying the Options granted
herein; and




RESOLVED FURTHER, that the officers of this Company, and each of them, be, and
they hereby are, authorized, directed and empowered for and on behalf of the
Company to do or cause to be done all such acts and things and to sign, deliver
and/or file all such documents and notices

















as any of such officers may deem necessary or advisable in order to carry out
and perform the foregoing resolutions and the intention thereof.




The Secretary of the Corporation is directed to file the original executed copy
of this Consent with the minutes of proceedings of the Board.




IN WITNESS WHEREOF, each of the undersigned has executed this consent as of the
date first written above.




DIRECTORS:




 

 

 

Tom Djokovich

 

Joseph Grimes

 

 

 

 

 

 

Thomas Anderson

 

Oz Fundingsland

 

 

 

 

 

 

Michael Russak

 

 

 

 

 


























EXHIBIT A

TO

FORM OF RESOLUTIONS FOR OPTION GRANTS










Stock Option Grant Information




Name

No. Shares

ISO or NQSO

Exercise Price*

Vesting Schedule

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 







* In the case of an ISO, the per share exercise price must be at least 100% of
the Fair Market Value (as such term is defined in the Plan) of the underlying
share as of the date of grant. In the case of a NQSO, the per share exercise
price must be at least 85% of the Fair Market Value of the underlying share as
of the date of grant.




















STOCK PURCHASE AGREEMENT










STOCK PURCHASE CERTIFICATE




THIS IS TO CERTIFY that XSUNX, INC., a Colorado corporation (the "Company"), has
offered you (the "Purchaser") the right to purchase Common Stock (the "Stock" or
"Shares") of the Company under its 2014 XSUNX, INC. STOCK OPTION AND AWARD PLAN
(the "Plan"), as follows:




Name of Purchaser:

 

Address of Purchaser:

 

 

 

Number of Shares:

 

Purchase Price:

$

Offer Grant Date:

 

Offer Expiration Date:

15 days after the Offer Grant Date

Vesting Commencement Date:

 

Vesting Schedule:

 

 

 







By your signature and the signature of the Company's representative below, you
and the Company agree to be bound by all of the terms and conditions of the
Stock Purchase Agreement, which is attached hereto as Annex I and the Plan (both
incorporated herein by this reference as if set forth in full in this document).
By executing this Agreement, Purchaser hereby irrevocably elects to exercise the
purchase rights granted pursuant to the Stock Purchase Agreement and to purchase
________ shares of Stock of XSUNX, INC., and herewith encloses payment of $
____________ in payment of the purchase price of the shares being purchased.




PURCHASER:

XSUNX, INC.




By:_________________________________

By:______________________

Tom Djokovich

Print Name:_________________________

Its: CEO

















0













ANNEX I

to

STOCK PURCHASE AGREEMENT







THE STOCK GRANTED PURSUANT TO THIS AGREEMENT HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.







2014 XSUNX, INC. STOCK OPTION AND AWARD PLAN:

STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (this "Agreement") is made and entered into on the
execution date of the Stock Purchase Certificate to which it is attached (the
"Certificate"), by and between XSUNX, INC., a Colorado corporation (the
"Company"), and the Director, Employee or Consultant ("Purchaser") named in the
Certificate.




Pursuant to the 2014 XSUNX, INC. STOCK OPTION AND AWARD PLAN (the "Plan"), the
Administrator of the Plan has authorized the grant to Purchaser of the right to
purchase shares of the Company's Common Stock, upon the terms and subject to the
conditions set forth in this Agreement and in the Plan. Capitalized terms not
otherwise defied herein shall have the meanings ascribed to them in the Plan.




SECTION 1: THE OFFER.




1.1 Offer of the Stock. The Company hereby offers to sell to purchaser the
number of shares of stock set forth in the certificate at the price and subject
to the restrictions set forth in this Agreement (the shares of stock which you
purchase under this agreement are referred to as the "Stock" or "Shares").




1.2 Purchase Price. The Purchase Price for the Stock is set forth in the
Certificate.




1.3 Payment For The Stock. Purchaser may pay for the stock by delivering to the
company the purchase price in the form of either (i) cash or cashier's check or
(ii) your promissory note, in the form of the Promissory Note attached to this
agreement as Exhibit A. If Purchaser pays for the stock by delivery of the
Promissory Note, Purchaser must also deliver to the company at the same time one
executed copy of both the Security Agreement attached as Exhibit B and the Stock
Assignment attached as Exhibit C.




1.4 Expiration of Offer. This offer expires at 5:00 o'clock p.m. on the date set
forth in the certificate.








1













SECTION 2: ACCEPTANCE OF THE OFFER.




There is no obligation to exercise the rights granted to you under this
Agreement, in whole or in part. Purchaser may purchase fewer shares than the
number offered to Purchaser in this Agreement. If Purchaser decides to accept
the offer and purchase any shares offered, Purchaser must do the following:




2.1 Complete Documents. Complete, sign and date one copy of the Certificate,
and, if Purchaser is paying by delivery of a promissory note, one copy each of
the attached Promissory Note, Security Agreement and Stock Assignment;




2.2 Spousal Consent. If Purchaser is married, Purchaser must have his or her
spouse sign and date one copy of the attached Spousal Consent; and




2.3 Deliver to Company. Deliver to the Company on or before the time the offer
expires, the signed copy of this Agreement, the Spousal Consent, and payment for
the Stock, in cash, by cashier's check or by the Promissory Note. If Purchaser
is paying for the stock by the Promissory Note, Purchaser must also deliver to
the Company the executed original Promissory Note, Security Agreement and Stock
Assignment.




Purchaser should retain a copy of all of the signed documents for his or her
files, and if Purchaser does so, Purchaser should mark the retained copy of the
Promissory Note "COPY." THE SIGNED PROMISSORY NOTE IS A NEGOTIABLE INSTRUMENT
AND IS ENFORCEABLE AGAINST PURCHASER BY ANY HOLDER OF THE PROMISSORY NOTE, AND
ANY ADDITIONAL SIGNED COPIES WHICH ARE NOT MARKED "COPY" MAY ALSO BE NEGOTIABLE
INSTRUMENTS WHICH ARE ENFORCEABLE AGAINST PURCHASER BY THEIR HOLDER.




SECTION 3: RESTRICTIONS ON THE STOCK.




3.1 Restrictions on Transfer of Shares. Purchaser shall not sell, make any short
sale of, loan, hypothecate, pledge, grant any option for the repurchase of, or
otherwise dispose or transfer for value (each a "Transfer") or otherwise agree
to engage in any of the foregoing transactions with respect to any shares of
Stock. The Company shall not be required to register any such Transfer and the
Company may instruct its transfer agent not to register any such Transfer,
unless and until all of the following events shall have occurred:




3.1.1 The Company has declined to exercise the right of first refusal provided
for in Section 5 hereof;




3.1.2 The Shares are Transferred pursuant to and in conformity with: (i) (x) an
effective registration statement filed with the Securities and Exchange
Commission (the "Commission") pursuant to the Securities Act of 1933, as amended
(the "Act") or (y) an exemption from registration under the Act; and (ii) the
securities laws of any state of the United States; and




3.1.3 Purchaser has, prior to the Transfer of such Shares, and if requested by
the Company, provided all relevant information to the Company's counsel so that
upon the Company's request, the Company's counsel is able to deliver, and
actually prepares and delivers to the Company a written opinion that the
proposed Transfer is: (i) (x) pursuant to a registration statement which has
been filed with the Commission and is then effective





2













or (y) exempt from registration under the Act as then in effect, and the Rules
and Regulations of the Commission thereunder; and (ii) is either qualified or
registered under any applicable state securities laws, or exempt from such
qualification or registration. The Company shall bear all reasonable costs of
preparing such opinion.




3.2 Additional Restrictions on Transfer of Non-Vested Shares. Purchaser agrees,
for himself or herself and for his or her heirs, successors and assigns, that
Purchaser shall have no right or power under any circumstance to Transfer any
interest in shares of the Stock which are "Non-Vested Shares," as determined by
the schedule set forth in the Certificate, except to the Company. As used in
this Agreement, "Vested Shares" means all shares of the Stock which Purchaser
has the right to Transfer at a specified point in time and "Non-Vested Shares"
means all shares of the Stock which Purchaser does not have the right to
Transfer at a specified point in time. The Certificate sets forth the vesting
schedule.




3.3 Company's Repurchase Right.




3.3.1 Scope of Repurchase Right. Unless they have become vested, the Shares
acquired under this Agreement initially shall be "Restricted Stock" and shall be
subject to a right (but not an obligation) of repurchase by the Company (the
"Repurchase Right"). The Purchaser shall not transfer, assign, encumber or
otherwise dispose of any Restricted Stock, except as provided in the following
sentence. The Purchaser may transfer Restricted Stock:




3.3.1.1 By testament or intestate succession or by transfer by instrument to a
trust providing that the Restricted Stock is to be passed to one or more
beneficiaries upon death of the Settlor; or




3.3.1.2 To the Purchaser's "immediate family," as that term is defined in the
Plan (together, "Transferee").




Provided, however, in either case the Transferee must agree in writing on a form
prescribed by the Company to be bound by all provisions of this Agreement. If
the Purchaser transfers any Restricted Stock, then this Section 3 will apply to
the Transferee to the same extent as to the Purchaser.




3.3.2 Exercise Period. The Repurchase Right shall be exercisable only during the
90-day period following the later of the date when the Purchaser's service as an
Employee, outside Director or Consultant ("Service") terminates for any reason,
with or without cause, including (without limitation) death or disability.




3.3.3 Non Applicability and Lapse of Repurchase Right. The Repurchase Right
shall lapse with respect to the Shares in accordance with the vesting schedule
set forth in the Certificate. In addition, the Repurchase Right shall lapse and
all of such Stock shall become vested if (i) a Change in Control occurs before
the Purchaser's Service terminates and (ii) the options are not assumed by, or
Repurchase Right is not assigned to, the entity that employs the Participant
immediately after the Change in Control or to its parent or subsidiary.




The Repurchase Right shall not exist with respect to shares of Stock that have
been registered under a then currently effective registration statement under
applicable federal securities laws and the issuer is subject to the reporting
requirements of Section





3













13 or 15(d) of the Exchange Act or becomes an investment company registered or
required to be registered under the Investment Company Act of 1940, or (ii) a
determination is made by counsel for the Company that such Exercise Price
restrictions are not required in the circumstances under applicable federal or
state securities laws.




3.3.4 Repurchase Price. Following a termination of the Participant's Service,
which does not result from the Company's termination of Service for Cause, the
Repurchase Right shall be exercisable at a price equal to (i) the Fair Market
Value of vested Stock and (ii) the Purchase Price of unvested Stock. Following
the termination of the Participant's Service for Cause, the Repurchase Right
shall be exercisable as to both vested and unvested Shares at a price equal to
the Purchase Price as set forth in the Certificate.




3.3.5 Rights of Repurchase Adjustments. If there is any change in the number of
outstanding shares of Stock by reason of a stock split, reverse stock split,
stock dividend, an extraordinary dividend payable in a form other than stock,
recapitalization, combination or reclassification, or a similar transaction
affecting the Company's outstanding securities without receipt of consideration,
then (i) any new, substituted or additional securities or other property
(including money paid other than as an ordinary cash dividend) distributed with
respect to any Restricted Stock (or into which such Restricted Stock thereby
become convertible) shall immediately be subject to the Right of Repurchase; and
(ii) appropriate adjustments to reflect the distribution of such securities or
property shall be made to the number and/or class of the Restricted Stock and to
the price per share to be paid upon the exercise of the Right of Repurchase;
provided, however, that the aggregate Purchase Price payable for the Restricted
Stock shall remain the same.




3.3.6 Escrow. Upon issuance, the certificates for Restricted Stock shall be
deposited in escrow with the Company to be held in accordance with the
provisions of this Agreement. Any new, substituted or additional securities or
other property described in Section 3.3.5 above shall immediately be delivered
to the Company to be held in escrow, but only to the extent the Shares are at
the time Restricted Stock. All regular cash dividends on Restricted Stock (or
other securities at the time held in escrow) shall be paid directly to the
Purchaser and shall not be held in escrow. Restricted Stock, together with any
other assets or securities held in escrow hereunder, shall be (i) surrendered to
the Company for repurchase and cancellation upon the Company's exercise of its
Right of Repurchase or Right of First Refusal or (ii) released to the Purchaser
upon the Purchaser's request to the extent the Shares are no longer Restricted
Stock (but not more frequently than once every six months). In any event, all
Shares which have vested (and any other vested assets and securities
attributable thereto) shall be released within 60 days after the earlier of (i)
the Purchaser's cessation of Service or (ii) the lapse of the Right of First
Refusal.




3.4 Retention of Non-Vested Shares. Purchaser shall immediately deliver to the
Company each certificate representing Non-Vested Shares issued to Purchaser
hereunder, or deemed to be issued to Purchaser hereunder, together with the
collateral instruments of transfer executed in blank, to be held by the Company
until such time as all shares represented by that certificate are Vested Shares
and any indebtedness with respect to those shares has been paid in full;
provided, however, that if the Company holds a certificate representing Vested
Shares and Non-Vested Shares, and any indebtedness with respect to the Vested
Shares has been paid in full, upon Purchaser's request the Company will cause a
certificate representing the Vested Shares to be





4













delivered to Purchaser, but the Company will retain any certificate representing
the Non-Vested Shares.




3.5 Non-Complying Transfers. Every attempted Transfer of any shares of the Stock
in violation of this Section 3 shall be null and void ab initio, and of no force
or effect.




SECTION 4: LEGENDS ON STOCK CERTIFICATES.




Purchaser agrees that the Company may place on each certificate representing
Shares the following legend:




"THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE ISSUER AND THE REGISTERED HOLDER OF
THIS CERTIFICATE, WHICH AGREEMENT PROVIDES, AMONG OTHER THINGS, THAT THE ISSUER
HAS A RIGHT TO REPURCHASE THE SECURITIES EVIDENCED BY THIS CERTIFICATE. A COPY
OF THAT AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE ISSUER."




SECTION 5: RIGHT OF FIRST REFUSAL.




5.1 Right of First Refusal. In the event that the Stock is not readily tradable
on an established securities market and the Purchaser proposes to sell, pledge
or otherwise transfer to a third party any Shares acquired under this Agreement,
or any interest in such Shares, to any person, entity or organization (the
"Transferee") the Company shall have the Right of First Refusal with respect to
all (and not less than all) of such Shares (the "Right of First Refusal"). If
the Purchaser desires to transfer Shares acquired under this Agreement, the
Purchaser shall give a written transfer notice ("Transfer Notice") to the
Company describing fully the proposed transfer, including the number of Shares
proposed to be transferred, the proposed transfer price, the name and address of
the proposed Transferee and proof satisfactory to the Company that the proposed
sale or transfer will not violate any applicable federal or state securities
laws. The Transfer Notice shall be signed both by the Purchaser and by the
proposed Transferee and must constitute a binding commitment of both parties to
the transfer of the Shares. The Company shall have the right to purchase all,
and not less than all, of the Shares on the terms of the proposal described in
the Transfer Notice by delivery of a notice of exercise of the Right of First
Refusal within 30 days after the date when the Transfer Notice was received by
the Company. The Company's rights under this Section 5 shall be freely
assignable, in whole or in part.




5.2 Additional Shares or Substituted Securities. In the event of the declaration
of a stock dividend, the declaration of an extraordinary dividend payable in a
form other than stock, a spin-off, a stock split, an adjustment in conversion
ratio, a recapitalization or a similar transaction affecting the Company's
outstanding securities without receipt of consideration, any new, substituted or
additional securities or other property (including money paid other than as an
ordinary cash dividend) which are by reason of such transaction distributed with
respect to any Shares subject to this Section 5 or into which such Shares
thereby become convertible shall immediately be subject to this Section 5.
Appropriate adjustments to reflect the distribution of such securities or
property shall be made to the number and/or class of the Shares subject to this
Section 5.




5.3 Termination of Right of First Refusal. Any other provision of this Section 5
notwithstanding, in the event that the Stock is readily tradable on an
established securities market





5













when the Purchaser desires to transfer Shares, the Company shall have no Right
of First Refusal, and the Purchaser shall have no obligation to comply with the
procedures prescribed by this Section 5.




5.4 Permitted Transfers. This Section 5 shall not apply to a transfer (i) by
gift to a member of the Participant's immediate family or (ii) by transfer by
instrument to a trust providing that the Shares is to be passed to beneficiaries
upon death of the Settlor. For purposes of this Section 5.4, "immediate family"
shall mean the Purchaser's spouse (including a former spouse subject to terms of
a domestic relations order); child, stepchild, grandchild, child-in-law; parent,
stepparent, grandparent, parent-in-law; sibling and sibling-in-law, and shall
include adoptive relationships.




5.5 Termination of Rights as Stockholder. If the Company makes available, at the
time and place and in the amount and form provided in this Agreement, the
consideration for the Shares to be purchased in accordance with this Section 5,
then after such time the person from whom such Shares are to be purchased shall
no longer have any rights as a holder of such Shares (other than the right to
receive payment of such consideration in accordance with this Agreement). Such
Shares shall be deemed to have been purchased in accordance with the applicable
provisions hereof, whether or not the certificate(s) therefor have been
delivered as required by this Agreement.




SECTION 6: OBLIGATION TO SELL.




Notwithstanding anything herein to the contrary, if at any time following
Purchaser's acquisition of Shares hereunder, stockholders of the Company owning
51% or more of the shares of the Company (on a fully diluted basis) (the
"Control Sellers") enter into an agreement (including any agreement in
principal) to transfer all of their shares to any person or group of persons who
are not affiliated with the Control Sellers, such Control Sellers may require
each stockholder who is not a Control Seller (a "Non-Control Seller") to sell
all of their shares to such person or group of persons at a price and on terms
and conditions the same as those on which such Control Sellers have agreed to
sell their shares, other than terms and conditions relating to the performance
or non-performance of services. For the purposes of the preceding sentence, an
affiliate of a Control Seller is a person who controls, which is controlled by,
or which is under common control with, the Control Seller.




SECTION 7: STOCKHOLDERS AGREEMENT.




As a condition to the transfer of Stock pursuant to this Stock Purchase
Agreement, the Administrator, in its sole and absolute discretion, may require
the Participant to execute and become a party to any agreement by and among the
Company and any of its stockholders which exists on or after the Date of Grant
(the "Stockholders Agreement"). If the Participant becomes a party to a
Stockholders Agreement, in addition to the terms of the Plan and this Stock
Purchase Agreement, the terms and conditions of Stockholders Agreement shall
govern Participant's rights in and to the Stock; and if there is any conflict
between the provisions of the Stockholders Agreement and the Plan or any
conflict between the provisions of the Stockholders Agreement and this Stock
Purchase Agreement, the provisions of the Stockholders Agreement shall be
controlling. Notwithstanding anything to the contrary in this Section 7, if the
Stockholders Agreement contains any provisions which would violate Colorado law
if applied to the Participant, the terms of the Plan and this Stock Purchase
Agreement shall govern the Participant's rights with respect to such provisions.








6













SECTION 8: WAIVER OF RIGHTS TO PURCHASE STOCK.




By signing this Agreement, Purchaser acknowledges and agrees that neither the
Company nor any other person or entity is under any obligation to sell or
transfer to Purchaser any option or equity security of the Company, other than
the shares of Stock subject to this Agreement and any other right or option to
purchase Stock which was previously granted in writing to Purchaser by the Board
(or a committee thereof). By signing this Agreement, except as provided in the
immediately preceding sentence, Purchaser specifically waives all rights he or
she may have had prior to the date of this Agreement to receive any option or
equity security of the Company.




SECTION 9: INVESTMENT INTENT.




Purchaser represents and agrees that if he or she purchases the Stock in whole
or in part and if at the time of such purchase the Stock has not been registered
under the Act, that he or she will acquire the Stock upon such purchase for the
purpose of investment and not with a view to the distribution of such Stock and
upon each purchase, he or she will furnish to the Company a written statement to
such effect.




SECTION 10: GENERAL PROVISIONS.




10.1 Further Assurances. Purchaser shall promptly take all actions and execute
all documents requested by the Company which the Company deems to be reasonably
necessary to effectuate the terms and intent of this Agreement. Any sale or
transfer of the Stock to Purchaser by the Company shall be made free of any and
all claims, encumbrances, liens and restrictions of every kind, other than those
imposed by this Agreement.




10.2 Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be given to the parties hereto as
follows:




10.2.1 If to the Company, to:




XSUNX, INC.

65 Enterprise

Aliso Viejo, CA  92656




10.2.2 If to Purchaser, to the address set forth in the records of the Company.




10.2.3 Any such notice request, demand or other communication shall be effective
(i) if given by mail, 72 hours after such communication is deposited in the mail
by first-class certified mail, return receipt requested, postage pre-paid,
addressed as aforesaid, or (ii) if given by any other means, when delivered at
the address specified in this Section 10.2.




10.3 Transfer of Rights under this Agreement. The Company may at any time
transfer and assign its rights and delegate its obligations under this Agreement
to any other person, Company, firm or entity, including its officers, Directors
and stockholders, with or without consideration.




10.4 Purchase Rights Non Transferable. Purchaser may not sell, transfer, assign
or otherwise dispose of any rights hereunder except by testament or the laws of
descent and





7













distribution and the rights hereunder may be exercised during the lifetime of
Purchaser only by the Purchaser or by his or her guardian or legal
representative.




10.5 Market Stand-Off. In the event of an underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Act, including the Company's initial public offering (a "Public
Offering"), Purchaser shall not transfer for value any shares of Stock without
the prior written consent of the Company or its underwriters, for such period of
time from and after the effective date of such registration statement as may be
requested by the Company or such underwriters (the "Market Stand-Off"). The
Market Stand-Off shall be in effect for such period of time following the date
of the final prospectus for the offering as may be requested by the Company or
such underwriters. In the event of the declaration of a stock dividend, a
spin-off, a stock split, an adjustment in conversion ratio, a recapitalization
or a similar transaction affecting the Company's outstanding securities without
receipt of consideration, any new, substituted or additional securities which
are by reason of such transaction distributed with respect to any Shares subject
to the Market Stand-Off, or into which such Shares thereby become convertible,
shall immediately be subject to the Market Stand-Off. In order to enforce the
Market Stand-Off, the Company may impose stop-transfer instructions with respect
to the Shares acquired under this Agreement until the end of the applicable
stand-off period.




10.6 Adjustment. If there is any change in the number of outstanding shares of
Stock by reason of a stock split, reverse stock split, stock dividend, an
extraordinary dividend payable in a form other than stock, recapitalization,
combination or reclassification, or a similar transaction affecting the
Company's outstanding securities without receipt of consideration, then (i) any
new, substituted or additional securities or other property (including money
paid other than as an ordinary cash dividend) distributed with respect to any
Restricted Stock (or into which such Restricted Stock thereby become
convertible) shall immediately be subject to the Repurchase Right; and (ii)
appropriate adjustments to reflect the distribution of such securities or
property shall be made to the number and/or class of the Restricted Stock and to
the price per share to be paid upon the exercise of the Repurchase Right;
provided, however, that the aggregate purchase price payable for the Restricted
Stock shall remain the same.




10.7 Successors and Assigns. Except to the extent this Agreement is specifically
limited by the terms and provisions of this Agreement, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successor, assigns, heirs and personal representatives.




10.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF COLORADO, WITHOUT REGARD TO ITS CHOICE
OF LAW PROVISIONS, AS COLORADO LAWS ARE APPLIED TO CONTRACTS ENTERED INTO AND
PERFORMED IN SUCH STATE.




10.9 Severability. Should any paragraph or any part of a paragraph within this
Stock Purchase Agreement be rendered void, invalid or unenforceable by any court
of law for any reason, such invalidity or unenforceability shall not void or
render invalid or unenforceable any other paragraph or part of a paragraph in
this Stock Purchase Agreement.




10.10 Attorneys' Fees. In the event that any action, suit or proceeding is
instituted upon any breach of this Agreement, the prevailing party shall be paid
by the other party thereto an amount equal to all of the prevailing party's
costs and expenses, including attorneys' fees incurred in each and every such
action, suit or proceeding (including any and all appeals or petitions





8













therefrom). As used in this Agreement, "attorneys' fees" shall mean the full and
actual cost of any legal services actually performed in connection with the
matter involved calculated on the basis of the usual fee charged by the attorney
performing such services and shall not be limited to "reasonable attorneys'
fees" as defined in any statute or rule of court.




10.11 The Plan. This Agreement is made pursuant to the Plan, and it is intended,
and shall be interpreted in a manner, to comply herewith. Any provision of this
Agreement inconsistent with the Plan shall be superseded and governed by the
Plan.




10.12 Miscellaneous. Title and captions contained in this Agreement are inserted
for convenience and reference only and do not constitute a part of this
Agreement for any purpose.





9













SPOUSAL CONSENT




The undersigned spouse of __________________________ does hereby consent to the
execution of the foregoing Agreement by _____________________, and the
performance by him (or her) of his (or her) obligations thereunder.




Dated:_______________

 

 

 

 

Signature








10













EXHIBIT A

to

ANNEX I

of

STOCK PURCHASE AGREEMENT




PROMISSORY NOTE







$

 

Date:




FOR VALUE RECEIVED, the undersigned promises to pay to XSUNX, INC., a Colorado
corporation, 65 Enterprise, Aliso Viejo, CA  92656  (the "Company"), the
principal sum of $_______________ with interest from the date hereof on the
unpaid principal balance at the rate of _______% per annum, compounded annually.
Accrued but unpaid interest under this Note shall be due and payable annually on
the date immediately preceding the anniversary of this Note, at the rate of
____% per annum, and the unpaid principal balance and any remaining accrued but
unpaid interest shall be due and payable on _______________, _____.




All sums paid hereunder shall be paid in lawful money of the United States of
America at the principal executive offices of the Company or at such other place
as the holder of this Note shall have designated to the undersigned in writing.
The principal amount of this Note may be paid in whole or in part (in either
case with any interest accrued through the date of payment) at any time or from
time to time, prior to maturity, without penalty or charge for prepayment. All
sums paid hereunder shall be applied first to any unpaid interest and then to
the principal amount then outstanding.




If service of the undersigned with the Company is terminated for any reason,
with or without cause, the holder of this Note shall be entitled at its option
to demand payment of the full principal amount of this Note then unpaid,
together with all interest accrued thereon to the date of payment, by delivery
to the undersigned of written demand. Not later than 30 days after delivery of
such demand the undersigned shall pay the principal amount together with all
accrued interest.




The undersigned shall pay to the holder of this Note reasonable attorneys' fees
and all costs and other expenses (including, without limitation, fees, costs and
expenses of litigation) incurred by the holder in enforcing this Note. This Note
is secured by a Security Agreement of even date herewith between the Company and
the undersigned. The holder of this Note is entitled to the benefits of the
Security Agreement and may enforce the agreements of the undersigned contained
therein and exercise the remedies provided for thereby or otherwise available
with respect to this Note.







Borrower:







Print name and Address:




















EXHIBIT B

to

ANNEX I

of

STOCK PURCHASE AGREEMENT




SECURITY AGREEMENT







THIS SECURITY AGREEMENT (the "Security Agreement") is made and entered into as
of the ___ day of ______________, ____, between XSUNX, INC., a Colorado
corporation ("Lender") and ___________________ ("Debtor").




WHEREAS, Debtor has concurrently herewith purchased from Lender _____ shares of
Lender's Stock (the "Stock") pursuant to that certain Stock Purchase Agreement,
dated ________________, ____, between Lender and Debtor (the "Purchase
Agreement") and has made payment therefor by delivery of Debtor's promissory
note of even date herewith (the "Note"); and




WHEREAS, Debtor and Lender desire to have Debtor grant to Lender a security
interest in the collateral described below as security for Debtor's performance
of the terms and conditions of the Purchase Agreement, the Note and this
Security Agreement.




NOW, THEREFORE, on the basis of the above facts and in consideration of the
mutual covenants and agreements set forth below, Lender and Debtor agree as
follows:




SECTION 1: GRANT OF SECURITY INTEREST.




As security for Debtor's full and faithful performance of each and all of its
obligations and liabilities under the Note, and any and all modifications,
extensions or renewals thereof, the Purchase Agreement and this Security
Agreement, Debtor hereby grants and assigns to Lender a continuing security
interest in and to the Stock, and all stock dividends, cash dividends,
liquidating dividends, new securities and all other property, moneys and rights
to which Debtor may become entitled on account thereof (the "Collateral").




SECTION 2: PERFECTION OF SECURITY INTEREST.




To perfect Lender's security interest in and lien on the Collateral, Debtor
shall, upon the execution of this Agreement, immediately deliver to Lender,
together with collateral instruments of transfer executed in blank, all
certificates representing the Stock to be held by Lender until released pursuant
to Section 6 hereof.




SECTION 3: DEFAULT.




At the sole and exclusive option of Lender, upon an Event of Default (as defined
in Section 3.2 below) Lender may exercise any or all of the rights and remedies
of a secured party under the Colorado Uniform Commercial Code, as amended from
time to time. All rights and remedies of Lender shall be cumulative and may be
exercised successively or concurrently and without impairment of Lender's
interest in the Collateral.























As used herein, an Event of Default ("Event of Default") shall mean any of the
following:




The failure of Debtor to perform any of its obligations under the Purchase
Agreement, the Note or this Security Agreement; or




The occurrence of one or more of the following: (i) Debtor becoming the subject
of any case or action or order for relief under the Bankruptcy Reform Act of
1978; (ii) the filing by Debtor of a petition or answer to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of debts, dissolution or
liquidation law or statute, or the filing of any answer admitting the material
allegations of a petition filed against Debtor in any proceeding under any such
law or the taking of any action by Debtor for the purpose of effecting the
foregoing; the appointment of a trustee, receiver or custodian of Debtor or any
of Debtor's material assets or properties; (iii) Debtor making an assignment for
the benefit of creditors; or (iv) the occurrence of any other act by Debtor or
Debtor's creditors which Lender reasonably determines may jeopardize Debtor's
ability to pay the Note or perform Debtor's obligations under the Purchase
Agreement or this Security Agreement.




SECTION 4: WARRANTIES AND REPRESENTATIONS OF DEBTOR.




Debtor hereby represents and warrants that the Collateral is free and clear of
any security interest, lien, restriction or encumbrance and that he has the full
right and power to transfer the Collateral to Lender free and clear thereof and
to enter into and carry out the Purchase Agreement, the Note and this Security
Agreement.




SECTION 5: POWER OF ATTORNEY.




Debtor hereby appoints Lender's Secretary as his true and lawful
attorney-in-fact to transfer the Collateral or cause it to be transferred on
Lender's books whenever Lender determines in its sole and absolute discretion
that such transfer is necessary or advisable to protect its rights or interests
under this Security Agreement.




SECTION 6: RELEASE OF THE COLLATERAL.




Within five days following receipt by Lender of the unpaid principal amount of
the Note from Debtor, Lender shall release from its security interest hereunder
and deliver or cause to be delivered to Debtor the Stock.




SECTION 7: WAIVERS.




No waiver by Lender of any breach or default by Debtor under the Purchase
Agreement, the Note or this Security Agreement shall be deemed a waiver of any
breach or default thereafter occurring, and the taking of any action by Lender
shall not be deemed an election of that action in exclusion of any other action.
The rights, privileges, remedies and options granted to Lender under this
Security Agreement or under any applicable law shall be deemed cumulative and
may be exercised successively or concurrently.




















SECTION 8: GENERAL PROVISIONS.




8.1 Notices. All notices, requests, demands or other communications under this
Security Agreement shall be in writing and shall be given to parties hereto as
follows: If to the Company, to:




XSUNX, INC.

65 Enterprise

Aliso Viejo, CA  92656




If to Debtor, to the address set forth in the records of the Company, or such
other address as may be furnished by either such party in writing to the other
party hereto.




Any such notice, request, demand or other communication shall be effective (i)
if given by mail, 72 hours after such communication is deposited in the mail by
first-class certified mail, return receipt requested, postage prepaid, addressed
as aforesaid, or (ii) if given by any other means, when delivered at the address
specified in this Paragraph 8.




8.2 Successors and Assigns. This Security Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns, heirs and personal representatives.




8.3 Severability. Should any paragraph or any part of a paragraph within this
Security Agreement be rendered void, invalid or unenforceable by any court of
law for any reason, such invalidity or unenforceability shall not void or render
invalid or unenforceable any other paragraph or part of a paragraph in this
Security Agreement.




8.4 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF COLORADO WITHOUT REGARD TO ITS CHOICE
OF LAW PROVISIONS, AS COLORADO LAWS ARE APPLIED TO CONTRACTS ENTERED INTO AND
PERFORMED IN SUCH STATE.




8.5 Attorneys' Fees. In the event that any action, suit or proceeding is
instituted upon any breach of this Security Agreement, the prevailing party
shall be paid by the other party thereto an amount equal to all of the
prevailing party's costs and expenses, including attorneys' fees incurred in
each and every such action, suit or proceeding (including any and all appeals or
petitions therefrom). As used in this Agreement, "Attorneys' Fees" shall mean
the full and actual cost of any legal services actually performed in connection
with the matter involved calculated on the basis of the usual fee charged by the
attorney performing such services and shall not be limited to "reasonable
attorneys' fees" as defined in any statute or rule of court.




8.6 Entire Agreement. The making, execution and delivery of this Security
Agreement by the parties hereto have been induced by no representations,
statements, warranties or agreements other than those herein expressed. This
Security Agreement, the Purchase Agreement and the Note embody the entire
understanding of the parties and there are no further or other agreements or
understandings, written or oral, in effect between the parties relating to the
subject matter hereof, unless expressly referred to by reference herein.




8.7 Miscellaneous. Titles and captions contained in this Security Agreement are
inserted for convenience of reference only and do not constitute part of this
Security Agreement for any other purpose.

















IN WITNESS WHEREOF, the parties hereto have executed and delivered this Security
Agreement as of the date first above written.







DEBTOR:

 

LENDER: XSUNX, INC.

 

 

By:

(Sign)

 

Tom Djokovich

 

 

Its: CEO

(Please print name and address)

 

 

 

 

 

 

 

 

 

 

 























EXHIBIT C

to

ANNEX I

of

STOCK PURCHASE AGREEMENT




STOCK ASSIGNMENT

SEPARATE FROM CERTIFICATE







For Value Received, _________________________________ ("Holder") hereby sells,
assigns and transfers unto ____________________________________ (________)
shares (the "Shares") of the Stock of XSUNX, INC., a Colorado corporation (the
"Company"), held of record by Holder and represented by Certificate No. ______,
and hereby irrevocably constitutes and appoints as Holder's attorney to transfer
the Shares on the books of the Company, with full power of substitution in the
premises.




The signature to this assignment must correspond with the name written upon the
face of the Certificate in every particular without any alteration or addition
or any other change.




Dated




------------------------------







-------------------------------------------------------------------------------

(Signature of Holder)




-------------------------------------------------------------------------------




-------------------------------------------------------------------------------

(Please print name and address)







SIGNATURE GUARANTEED BY:




(Holder's signature must be guaranteed by a

bank, a trust company or a brokerage firm):







----------------------------------------------------







----------------------------------------------------




















LETTER REGARDING

FEDERAL AND _________ TAX CONSEQUENCES




XSUNX, INC.

65 Enterprise

Aliso Viejo, CA  92656




 [Purchaser]







Dear :

------------------------------




This letter is to notify you of certain federal and ___________ income tax
consequences to you as a result of your purchase of shares (the "Shares") of
Common Stock of XSUNX, INC. (the "Company") pursuant to the Stock Purchase
Agreement dated __________, 2014 between you and the Company.




The conclusion of this letter is that, if the purchase price for the Shares
equals their fair market value on the date you sign the Stock Purchase
Agreement, you should send copies of the attached form (the "Section 83 Form")
relating to Section 83 ("Section 83") of the Internal Revenue Code of 1986 (the
"Internal Revenue Code"), to the Internal Revenue Service and the Company, not
later than 30 days after the date of the Stock Purchase Agreement. If the
purchase price for the Shares is less than their fair market value on the date
you sign the Stock Purchase Agreement, you should consider carefully whether or
not you should file the Section 83 Form within 30 days after you sign the Stock
Purchase Agreement.




Federal Income Tax Consequences




Certain federal income tax consequences to you in connection with your purchase
of the Shares are determined in accordance with Section 83.




Section 83(a). Under Section 83(a), a person to whom property is transferred in
connection with the performance of services ("Section 83 property") must
recognize ordinary income in the year the property is transferred in an amount
equal to the fair market value of the Section 83 property at the time it is
transferred less the amount, if any, paid for the Section 83 property, unless
the Section 83 property is not transferable and is subject to a substantial risk
of forfeiture (collectively, a "Restriction on Transfer"). If there is a
Restriction on Transfer, then the person acquiring Section 83 property will not
recognize income until the Restriction on Transfer lapses (unless a Section
83(b) election is made - see below), at which time the person must recognize as
ordinary income the fair market value of the Section 83 property at that time
less the amount, if any, paid for the Section 83 property.




















Your purchase of the Shares probably constitutes a transfer of Section 83
property. Further, the Stock Purchase Agreement provides that, if you cease to
be employed by the Company for any reason, the Company must repurchase from you
and you must sell to the Company all Non-Vested Shares (as defined in the Stock
Purchase Agreement) for an amount which may be less than their fair market
value. Under Regulations promulgated under Section 83, these provisions probably
constitute a Restriction on Transfer over your Non-Vested Shares. Thus, under
Section 83(a), you would not be required to recognize any income as a result of
your purchase of the Shares until they vest; when they vest, you would be
required under Section 83(a) to recognize as ordinary income the excess, if any,
of the fair market value of the Shares (as of the day they vest) over the price
you paid for those Shares under the Stock Purchase Agreement. If the price of
the Company's Common Stock is greater when the Shares vest than when you
purchased them, you could have a substantial tax liability in connection with
your purchase of the Shares when they vest.




Section 83(b) Election. Section 83(b) provides an alternative method for taxing
Section 83 property. Under Section 83(b), a person may elect to recognize
ordinary income in the year Section 83 property is transferred to him or her,
rather then waiting until it vests. Thus, if you make a Section 83(b) election,
you will be required to recognize as ordinary income in the year you purchase
the Shares the difference, if any, between the fair market value of the Shares
on the date you sign the Stock Purchase Agreement and the purchase price you pay
for the Shares. For example, if you make the Section 83(b) election and you paid
a purchase price for the Shares equal to their fair market value, you will not
pay any taxes in the year of the purchase in connection with your purchase of
the Shares. On the other hand, if you make the Section 83(b) election and the
purchase price of the Shares is less than their fair market value on the date
you sign the Stock Purchase Agreement, you will be required to pay taxes on the
difference between those amounts in the year of the purchase. In either case,
however, if you make the Section 83(b) election, you will not be required to
recognize any income when the Shares vest.




To make the Section 83(b) election, you must file the Section 83 Form with both
the Company and the Internal Revenue Service office where you file federal
income tax returns. You must file the Section 83(b) Form within 30 days after
you sign the Stock Purchase Agreement. In addition, you must attach a copy of
the Section 83(b) Form to your income tax return that covers the year in which
you filed the Form.




Sale of Section 83 Property. If a person sells Section 83 property after the
Restriction on Transfer lapses (or after making a Section 83(b) election), he or
she will recognize taxable gain or loss equal to the difference between the
amount realized upon the sale of the Section 83 property and the person's
"adjusted basis" for the Section 83 property. The person's adjusted basis for
the Section 83 property will be (i) the amount paid for the Section 83 property
plus (ii) any amount which the person has included in gross income pursuant to
the Section 83(b) election. Thus, upon sale, you will recognize taxable gain or
loss equal to the difference between the sale price of the Shares and your
adjusted basis for the Shares.




In general, the gain or loss you recognize will be capital gain or loss if the
following "Capital Gain Requirements" are met: (i) the Section 83 property is a
capital asset and (ii) the Section 83 property is held for more than 12 months
from either the date the Restrictions on Transfer lapse or, if a Section 83(b)
election is made, the date the Section 83 property is acquired. Thus, as the
Shares are probably a capital asset in your hands, you will recognize capital
gain or loss upon their sale if you hold them for more than 12 months from
either the date they vest or, if you make the Section 83(b) election, from the
date you sign the Stock Purchase Agreement.




















Forfeiture of Section 83 Property. If a person's interest in Section 83 property
is forfeited, the person will recognize gain or loss equal to the difference
between the amount realized upon forfeiture and the amount paid for the Section
83 property. In your case, if your employment with the Company is terminated
before all of the Shares have vested, the Company is obligated to repurchase
from you, and you are obligated to sell to the Company, any Non-Vested Shares at
the price you paid for them. As there would be no difference between the amount
realized upon forfeiture and the amount paid for the Shares, you would not be
required to recognize any gain or loss at that time. However, upon forfeiture,
you would not be able to recoup any taxes you pay pursuant to a Section 83(b)
election.




Colorado Income Tax Consequences.




The Colorado income tax consequences to you in connection with your purchase of
the Shares are identical to the federal income tax consequences. To make the
Section 83(b) election in Colorado, you must file the Section 83(b) Form with
the Internal Revenue Service, as described above; there are no extra filing
requirements for making the Section 83(b) election in Colorado.




If you have any questions concerning the tax consequences described in this
letter, please feel free to call me.




Sincerely,




XSUNX, INC.




By: __________________________________________________

Tom Djokovich

Its: CEO

















                           

ELECTION TO INCLUDE IN GROSS INCOME IN

YEAR OF TRANSFER PURSUANT TO SECTION 83(b)

OF THE INTERNAL REVENUE CODE







The undersigned hereby makes an election pursuant to the provisions of Section
83(b) of the Internal Revenue Code of 1986, as amended, and the regulations of
the Commissioner of Internal Revenue promulgated thereunder, with respect to the
Section 83 property described below, and supplies the following information in
connection with that election:




The name, address, taxable year and taxpayer identification number of the
undersigned are:




Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Taxable Year ________

 

Taxpayer I.D. No.__________




The description of the Section 83 property with respect to which the undersigned
is making the election is as follows:




_______________ (_____) shares (the "Subject Shares") of the Common Stock of
XSUNX, INC., a Colorado corporation (the "Company").




The date upon which the Subject Shares were transferred to, and acquired by, the
undersigned was ____________, ________.




The Subject Shares are subject to restrictions under a ___________ vesting
period. If the undersigned's employment terminates, the Company is obligated to
purchase and the undersigned is obligated to sell to the Company all Subject
Shares that are not vested for a purchase price, which in certain circumstances
may be less than the fair market value of the Subject Shares.




The fair market value of the Subject Shares at the time of the transfer to, and
acquisition by, the undersigned (determined without regard to any restrictions
other than restrictions which by their terms will never lapse) was $_____ per
share.




The amount paid by the undersigned for the Subject Shares was $____ per share.




The undersigned has furnished a copy of this election to the Company.







[Signature Page Follows]

















Dated:

---------------------------
















------------------------------------------------------

(Signature)




Make 4 copies




(1) IRS (to be filed at the IRS where you ordinarily file your returns) within
30 days of the purchase

(1) IRS (to be filed with your income tax return)

(1) XSUNX, INC.

(1) Copy for purchaser





























FORM OF RESOLUTIONS FOR PURCHASE RIGHTS GRANTS







RESOLUTIONS ADOPTED BY UNANIMOUS WRITTEN CONSENT

OF THE BOARD OF DIRECTORS OF

XSUNX, INC.




As of __________________, 2014










The undersigned directors, constituting the entire board of directors (the
"Board") of XSUNX, INC., a Colorado corporation (the "Company"), hereby take the
following actions, adopt the following resolutions, and transact the following
business, by written consent without a meeting, as of the date above written,
pursuant to the applicable corporate laws of the State of Colorado and the
Company's Bylaws.




WHEREAS, The Company Previously Adopted the 2014 XSUNX, INC. STOCK OPTION AND
AWARD PLAN (The "Plan"), and has delegated the responsibility to administer the
Plan to the Board;




WHEREAS, Fifty million (50,000,000) shares of Common Stock of the Company were
originally reserved for issuance under the Plan;




WHEREAS, as of the date hereof, _____________ shares remain available for
issuance under the Plan; and




WHEREAS, the Board has determined that it is in the best interests of this
company and its stockholders to provide, under the plan, equity incentives to
those employees of the company identified below.




NOW, THEREFORE, BE IT RESOLVED, that the persons listed on the Exhibit A, which
exhibit was reviewed by the Board and shall be included with this Consent, are
hereby granted, as of the date hereof, the current right to purchase (the
"Purchase Right") the number of shares at the per share purchase price as set
forth in Exhibit A at any time on or prior to the date which is 15 days from the
date this grant is first communicated to each recipient;




RESOLVED FURTHER, that this Company be, and it hereby is, authorized to accept a
promissory note from each purchaser as consideration for the stock so purchased,
in such form (including security for the obligation thereunder) heretofore
approved by the Board;




RESOLVED FURTHER, that the officers of this Company, and each of them, be, and
they hereby are, authorized, directed and empowered for and on behalf of this
Company to prepare or cause to be prepared a stock purchase agreement,
promissory note and/or security agreement (the "Purchase Agreements") to
represent the rights granted at this meeting substantially in the form, and
containing the terms and provisions, heretofore approved by the Board, and
containing such other terms and provisions as such officers shall, upon advice
of counsel, determine to be necessary or appropriate, their execution of such
Purchase Agreements to conclusively evidence such determination;




















RESOLVED FURTHER, that the Purchase Rights shall be evidenced by stock purchase
agreements and be subject to the restrictions (including transfer and/or
repurchase rights), if any, set forth in such stock purchase agreements;




RESOLVED FURTHER, that the Purchase Rights shall be granted pursuant to the
exemptions provided under Section 701 of the Securities Act Rules and Colorado
Corporate Securities Laws;




RESOLVED FURTHER, that there is hereby reserved and set aside under the Plan the
number of shares adequate to cover the shares underlying the Purchase Rights
granted herein;




RESOLVED FURTHER, that upon receipt of executed Purchase Agreements from the
person or persons granted rights hereunder, the officers of this Company, and
each of them, be, and they hereby are, authorized, directed and empowered for
and on behalf of this Company to issue the stock so purchased, and to do or
cause to be done all such further acts and things and to sign, deliver and/or
file all such documents and notices as any of such officers may deem necessary
or advisable in order to carry out and perform the foregoing resolutions and the
intention thereof; and




RESOLVED FURTHER, that the officers of this Company, and each of them, be, and
they hereby are, authorized, directed and empowered for and on behalf of the
Company to do or cause to be done all such acts and things and to sign, deliver
and/or file all such documents and notices as any of such officers may deem
necessary or advisable in order to carry out and perform the foregoing
resolutions and the intention thereof.




The Secretary of the Corporation is directed to file the original executed copy
of this Consent with the minutes of proceedings of the Board.




IN WITNESS WHEREOF, each of the undersigned has executed this consent as of the
date first written above.




DIRECTORS:







 

 

 

Tom Djokovich

 

Joseph Grimes

 

 

 

 

 

 

Thomas Anderson

 

Oz Fundingsland

 

 

 

 

 

 

Michael Russak

 

 

 

 

 





























EXHIBIT A







Purchase Rights Grant Information




Name

No. Shares

Purchase Price*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 







* The per share purchase price must be at least 85% of the Fair Market Value (as
such term is defined in the Plan) of the underlying share as of the date of
grant.












